Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 1 of 70




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 17-62010-CIV-ALTMAN/Reid
  DARYL GERMAN,

         Plaintiff,
  v.

  MARK S. INCH,

        Defendant.
  ____________________________________/

                                                 ORDER

  Before the Hon. Roy K. Altman:

         The Petitioner, Daryl German (“German”), killed a man and stole his drugs. A state jury

  convicted him of armed robbery and felony-murder, and a state judge sentenced him to prison for

  the rest of his life. After years of appeals and collateral attacks, he filed this pro se petition under

  28 U.S.C. § 2254 for a writ of habeas corpus (the “Petition”) [ECF No. 1]. 1

         This Court referred the Petition to United States Magistrate Judge Lisette M. Reid who

  recommended that German’s Petition be denied. See Report and Recommendation (the “Report”)

  [ECF No. 19]. German filed timely objections to certain portions of Judge Reid’s Report




  1
   The Defendant, Mark S. Inch, filed a Response, in which he urged the Court to deny the Petition.
  See Response [ECF No. 11].
                                                1
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 2 of 70




  (“Objections”) [ECF No. 20], which this Court reviews de novo. See FED. R. CIV. P. 72(b)(3). The

  rest of the Report this Court inspects only for clear error. Id.

                                              THE FACTS

         German was indicted—along with two co-defendants, Brenda Babrow and Eric

  Anderson—on charges of First-Degree Murder and Armed Robbery with a Firearm. See

  Indictment [ECF No. 12-1] at 14. German moved for—and received—a severance. See German’s

  Memorandum of Law (the “Memo”) [ECF No. 5] at 18.

         Before trial, German moved to suppress the statement he gave to Detectives Chris Murray

  and James Carr. See Pretrial and Trial Transcript (the “Transcript”) [ECF No. 13-1] at 36. The

  state court held a suppression hearing, at which Detective Murray testified that (1) he read German

  his Miranda rights; (2) German voluntarily signed a Miranda waiver form; and (3) German agreed

  to speak with the Detectives without a lawyer. Id. at 39, 46, 47. As relevant here, the Miranda

  waiver form German signed—which was introduced into evidence—informed German that he had

  (among others) the right to an attorney, the right to remain silent, and the right to stop questioning

  at any time. Id. at 42–46. German signed the form in the Detectives’ presence and thereby affirmed

  that he was knowingly and voluntarily waiving his Miranda rights. Id. at 46.

         When the Detectives asked German if he would mind having the interview recorded, he

  demurred. Id. at 47. Although Detective Murray admitted that, given the passage of two years, he

  did not remember precisely what German had said, he told the court that he had taken down some

  notes during the interview—and that his secretary (“Denise”) had typed them into a report. Id. at




                                                     2
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 3 of 70




  51, 63. The court then allowed Detective Murray to read from Denise’s report of his notes, id. at

  51–57, after which the court took a two-month recess, id. at 69.

          When the hearing resumed, German testified that he did not remember signing the Miranda

  waiver. Id. at 102. Nevertheless, German conceded both that the police had read him the rights set

  out in that form and that his signature was at the bottom. Id. at 102:14 (“[L]ike I said, it’s my

  signature.”). According to German, he told the Detectives that he would not sign the form. Id. at

  102. At that point, he claimed, Deputy Carr “started getting, like violent, hitting on the table and

  stuff and Deputy Murray – Deputy Murray calmed him down.” Id. at 104:24–05:2. According to

  German, the Detectives told him that he could “save himself,” and that “[Detective Murray] started

  talking about that, oh he said he could talk to the judge because he knows that Eric [the co-

  defendant] was lying. He said he could get me five or seven years” if “I talked to them.” Id. at

  105–06. The Detectives allowed German to speak with his grandmother—who asked him to

  cooperate—but German still refused to talk. Id. at 107.

          Eventually, though, “[German] was scared and [] thought that if [he could] take them to a

  place where a gun is, then [he] could get out of this building and [the officers] could take [him] to

  a county jail. [He] took them.” Id. at 108–09. So, German led the Detectives to Babrow’s house,

  where he pointed out the canal—which ran behind the house—into which he had tossed the gun.

  Id. at 112.

          Noting both that German signed the waiver form after the Detectives read it to him and

  that he had been arrested on fifteen prior occasions—and thus was likely familiar with both the

  form’s contents and his rights—the court denied German’s motion to suppress. Id. at 131.


                                                   3
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 4 of 70




          German’s trial began on July 26, 1995. See Transcript at 134. The court brought in a venire

  panel of fifty jurors. See Pet. at 19. German’s lawyer exercised only nine of the ten peremptory

  strikes he was allotted—even though the court gave him an extra opportunity to use one more. Id.

          In its case-in-chief, the State called Don Allie, the victim’s neighbor, who testified that, on

  the night of the murder, he saw the victim standing outside of his apartment with what appeared

  to be a large blood stain in the front and center of his shirt. See Transcript at 163–70. Allie added

  that he heard the victim tell Ann—another neighbor—that two black males and a redheaded girl

  had attacked him. Id. at 166. According to Allie, the victim said that the redheaded girl had come

  to the door first. Id. When the victim opened the door, the victim’s story went, the two men rushed

  in. Id. The State also called Antoinette Neal—a third neighbor—who corroborated Allie’s account

  that the girl, in the victim’s recollection, had red hair. Id. at 228.

          The State also brought in a medical examiner, a crime scene investigator, and a firearms

  expert—whose collective testimony established that the victim died of a bullet wound to his

  abdomen from a .38 caliber weapon. Id. at 262, 280, 326. The State then called the first deputy to

  reach the scene and a paramedic—both of whom spoke with the victim and relayed a similar story

  to the one Allie and Neal had told: that a red-headed woman had knocked on the victim’s door;

  that two black men had rushed him as soon as he opened the door; that the men held him at

  gunpoint; that they ordered him to open the safe; and that, when he refused, they beat him and shot

  him once in the stomach. Id. at 405, 414.

          Finally, the State called Detective Chris Murray. Id. at 420. As it had done at the

  suppression hearing, the court allowed Detective Murray to read from Denise’s report of his

  interview notes—though, citing the contours of Florida’s recorded-recollection exception to the
                                                4
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 5 of 70




  hearsay rule, FLA. STAT. § 80.803(5), the court did not allow the State to introduce the report itself

  into evidence, id at. 485–518. With help from Denise’s report, Detective Murray testified that

  German had confessed to planning and committing the robbery. Id. at 533–35. According to

  Detective Murray’s recollection, German had selected the victim because he (the victim) had

  “drugs and money in his apartment.” Id. at 533–35. As Detective Murray recalled things, German

  admitted that his co-defendant had pistol-whipped the victim during the robbery because the victim

  had refused to open the safe. Id. at 535. And—German told Detective Murray—when the victim

  went for German’s gun, his co-defendant took the gun, pistol-whipped the victim again, and shot

  the victim in the stomach. Id. at 535–37. As Detective Murray remembered the conversation,

  German said that, with the victim down, he (German) took the victim’s drugs and money and, after

  fleeing, tossed the gun into a canal behind Babrow’s house. Id. at 537.

         German called no witnesses. Id. at 624.

         Before closing arguments, German moved for a judgement of acquittal. Id. at 631–43. In

  this motion, German’s trial counsel argued that—aside from the alleged confession—the State had

  presented no evidence tying German to the crime. Id. And, turning to that confession, trial counsel

  asked the court not to consider it because—he said—it had been involuntarily coerced. Id. Counsel

  also contended that German could not be guilty as a principal—or, at least, that the State had failed

  to carry its burden that he could be—because “the intent necessary to convict a person of guilty

  [sic] of a crime committed by another is specific intent to participate in criminal acts of the actual

  perpetrator with respect to the crime under consideration.” Id. at 639. The State countered that “a

  reasonable mind could differ”—and, therefore, that the question of German’s intent should go to

  the jury. Id. at 642. The Court denied the motion. Id. at 643.
                                                   5
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 6 of 70




          After the State’s closing argument, German reversed course and told the court that he

  wanted to testify. Id. at 737. His lawyer conceded that German had likely waived his right to

  testify—and that, even if he had not, the lawyer had advised him against it. Id. The Court warned

  German that he would be cross-examined, id. at 738–39, and added: “Now, let me say one other

  thing that the defendant should consider. Your attorney has made an excellent closing argument.

  It is conceivable that the jury has a reasonable doubt; and by your testifying, that you are going to

  eliminate that doubt,” id. at 740:13–18. When German insisted, the court agreed to allow him to

  testify. Id. at 743.

          But, when the jury returned from a short recess, German had changed his mind again: now,

  he said, he wished to remain silent. Id. at 749. The court allowed German to discuss the decision

  further with his lawyer—after which German told the court that he had decided not to testify after

  all, that remaining silent was “without question . . . the correct decision,” and that he fully

  understood his lawyer’s advice. Id. The court warned German that, “if you want the trier of fact to

  know something, the only way you can do that is by testifying.” Id. at 750:19–21. Despite this

  admonition, German reiterated his decision not to testify. Id. at 751. German’s lawyer then gave

  the second half of his bifurcated closing argument. Id. at 756. 2

          After closings, the court instructed the jury on the elements of first-degree murder and its

  lesser-included offenses: second-degree murder with a firearm; second-degree murder; third-

  degree murder with a firearm; third-degree murder; and manslaughter. Id. at 772, 774–75, 777.

  The court also gave the jury an instruction on excusable (or justifiable) murder. Id. at 773. Turning


  2
   Because German’s lawyer elected to bifurcate his closing argument, he was permitted to argue
  both before, Transcript at 693, and after the prosecution, id. at 756.
                                                    6
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 7 of 70




  to the elements of robbery, id. at 779, the court explained the principle of principal liability like

  this: “If all the elements of the charge have been proved, if one or more persons helped each other

  to commit or attempt to commit a crime, and the defendant is one of them, the defendant must be

  treated as if he had done all the things the other person or persons did.” Id. at 785:9–13. Finally,

  the court told the jurors that their verdict—whatever it was—had to be unanimous. Id. at 790.

         After two days of deliberations, the jury found German, as to Count I, guilty of the lesser-

  included offense of second-degree murder with a firearm and, as to Count II, guilty (as charged)

  of robbery with a firearm. Id. at 856. The court sentenced German to two consecutive terms of life

  in prison—one for each count. See Sentencing Form [ECF No. 12-1] at 29–38.

                                           THE HISTORY

         This Petition is the latest in a long string of direct and collateral appeals German has filed

  at both the state and federal levels. The saga began in 1997, 3 when German—through counsel—

  appealed his conviction and sentence, arguing that the trial court erred by: (1) allotting him only

  nine peremptory challenges; (2) failing to address a jury question during deliberations; (3)

  erroneously admitting hearsay testimony; (4) discussing his co-defendants—who had been severed

  from his trial—in his jury instructions; and (5) denying his motion for acquittal. 4 See Direct Appeal

  Opening Brief [ECF No. 12-1] at 46. The Fourth District Court of Appeal (“Fourth DCA”)


  3
    That’s right. There was a two-year delay between German’s conviction and his appeal—in large
  measure because the court reporter neglected to file the trial transcripts for a full calendar year
  after the trial had finished. See Fourth District Court of Appeal, Case No. 4D95-3226 [ECF No.
  12-1] at 41–44. It was not until after the Fourth District Court of Appeal threatened to sanction the
  court reporter that she finally got it done. Id. at 42. German delayed the process further by
  requesting (and receiving) three extensions of time to file his initial brief. Id. at 41–44.
  4
    In appealing the denial of his motion for acquittal, German contended only that the evidence was
  insufficient to sustain his conviction. See Direct Appeal Opening Brief [ECF No. 12-1] at 73.
                                                    7
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 8 of 70




  affirmed German’s conviction and sentence. See German v. State, 701 So.2d 881 (Fla. 4th DCA

  1997). And his direct appeal became final on November 7, 1997. See Fourth DCA Mandate [ECF

  No. 12-1] at 105.

         Four years later, in 2001, German—now pro se—filed his first Rule 3.850 motion to vacate

  his conviction and sentence. See 2001 Rule 3.850 Motion [ECF No. 12-1] at 107. In this first

  attempt at collateral review, German argued that his trial counsel had been ineffective because he:

  (1) did not use all of his preemptory challenges and did not ask for more; (2) threatened to abandon

  German if he elected to testify; and (3) failed to object to the jury instruction in which the judge

  told the jurors that their verdict, whatever it was, had to be unanimous. Id. The state trial court

  adopted the State’s Response as its opinion and denied the motion on the merits. See Order

  Denying 2001 3.850 Motion [ECF No. 12-1] at 203. And the Fourth DCA promptly affirmed. See

  German v. State, 812 So.2d 424 (Fla. 4th DCA 2002).

         In 2004, German filed his second Rule 3.850 motion. In this second collateral attack,

  German said that he had discovered some “new” evidence—evidence which, he insisted, could

  have been used to impeach the “lead” detective, James Carr. 2004 Rule 3.850 Motion [ECF No.

  12-1] at 211. This second 3.850 motion also contended that the trial court had erred by admitting

  into evidence Denise’s transcription of Detective Murray’s police report. Id. The state trial court

  rejected both arguments. Starting with the first, the court determined that the evidence was not

  “newly discovered” because German had waited more than two years 5 from the date on which he



  5
   Two years is the applicable statute of limitations under Rule 3.850 for newly discovered evidence.
  See FLA. R. CRIM. P. 3.850(b) (“No motion shall be filed or considered pursuant to this rule if filed
  more than 2 years after the judgment and sentence become final unless it alleges that (1) the claim
                                                    8
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 9 of 70




  discovered the evidence before filing his motion. Order Denying 2004 Rule 3.850 Motion [ECF

  No. 12-1] at 254. As for the second, the court concluded that the claim was time-barred and—in

  any event—successive. Id. Again, the Fourth DCA affirmed. See German v. State, 914 So.2d 972

  (Fla. 4th DCA 2005).

         In 2006, German filed his first state habeas petition before the Fourth DCA. In it, he

  maintained that the trial court had erred by instructing the jury that depraved-mind second-degree

  murder was a lesser-included offense of first-degree murder. See 2006 State Habeas Petition [ECF

  No. 12-2] at 2. The Fourth DCA denied this petition. See Order Denying 2006 State Habeas

  Petition [ECF No. 12-2] at 34.

         Later that same year, German filed his first federal habeas petition under 28 U.S.C. § 2254

  in this Court. See 2006 Federal Habeas Petition [ECF No. 12-2] at 36. Noting that his conviction

  became final in 1997—and that the Antiterror and Effective Death Penalty Act’s 6 one-year

  window thus closed in 1998—this Court denied that petition as untimely. See Order Denying 2006

  Federal Habeas Petition [ECF No. 12-2] at 161. Both the Eleventh Circuit and the Supreme Court

  denied German’s requests for further review. See Eleventh Circuit Order Denying Certificate of

  Appealability [ECF No. 12-2] at 168; Letter from Supreme Court Clerk [ECF No. 12-2] at 214.

         Having thus failed in federal court, in 2008, German returned to state court and filed his

  first motion to correct his sentence under Rule 3.800. See 2008 Rule 3.800 Motion [ECF No. 12-

  2] at 217. The trial court denied this motion, and the Fourth DCA affirmed. See Order Denying



  is made within 2 years of the time the new facts were or could have been discovered with the
  exercise of due diligence[.]”).
  6
    See AEDPA, 28 U.S.C. § 2244(d)(1).
                                                9
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 10 of 70




   2008 Rule 3.800 Motion [ECF No. 12-2] at 237; Fourth DCA Mandate [ECF No. 12-2] at 241.

   German filed similar state habeas petitions in 2011 (his second) and 2012 (third)—both of which

   the Fourth DCA promptly denied. See Order Denying 2011 Petition [ECF No. 12-3] at 61; Order

   Denying 2012 Petition [ECF No. 12-3] at 84. And his appeals of those decisions to the Florida

   Supreme Court were likewise unavailing. See Order Denying Review of 2011 Petition [ECF No.

   12-3] at 65; Order Denying Review of 2012 Petition [ECF No 12-3] at 89. In 2012, the Fourth

   DCA warned German that, if he continued to file motions for post-conviction relief, he would be

   sanctioned. See Order Denying 2012 Petition [ECF No. 12-3] at 84.

          Undaunted, in March of 2012, German brought his second motion under Rule 3.800. In

   this one, German claimed that the trial court had calculated his sentence incorrectly. See 2012 Rule

   3.800 Motion [ECF No. 12-3] at 91. This time, the trial court granted German’s motion after

   finding that the trial judge had miscalculated German’s guidelines range. See Order Granting 2012

   Rule 3.800 Motion [ECF No. 12-3] at 138. As redress, the court ordered that German be

   resentenced. Id. After some tortuous procedural hiccups, 7 the trial court resentenced German on

   the murder charge and reduced his life sentence to 40 years. See 2016 Resentencing Documents

   [ECF No. 12-3] at 258–67. But the court refused to reduce the second life sentence German had

   received for the armed robbery conviction. 8 Id. After this resentencing (2016), German brought



   7
     Two years after granting German’s motion, the trial court reversed itself and vacated (and then
   denied) its order to resentence. Id. at 179, 202. But, noting that the State had waited more than two
   years to file its motion to vacate the resentencing order, the Fourth DCA (wait for it) vacated the
   trial court’s order vacating the original resentencing order. See Order Vacating and Reinstating
   Resentencing Order [ECF No. 12-3] at 251.
   8
     During the four years in which his 2012 Rule 3.800 motion was pending, German brought a
   second federal habeas petition, see 2014 Federal Habeas Petition [ECF No. 12-3] at 269, which
                                                      10
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 11 of 70




   his third Rule 3.850 motion, which the trial court denied. See 2016 Rule 3.850 Motion [ECF No.

   12-4] at 6. Again, the Fourth DCA affirmed. See Report at 6.

           The following year (2017), German filed this Petition. In total, then, German has had a jury

   trial and two sentencings; he has taken a direct appeal; and he has filed three Rule 3.850 motions

   (2001, 2004, 2016), three state habeas petitions (2006, 2011, 2012), two Rule 3.800 motions (2009

   and 2012), and three federal habeas petitions (2006, 2014, 2017). He has lost at every level—and

   he will lose here, too.

                                          THE OBJECTIONS

           German’s Petition lobs fifteen claims against almost every facet of his underlying criminal

   conviction. In Claim One, German argues that his trial counsel was ineffective for failing to object

   to “the trial court’s imposition of multiple punishments for the same offense.” Pet at 7. In Claim

   Two, German says that the trial court erred both by denying him a hearing and by using an

   “inadequate procedure” for determining the date on which his “newly discovered evidence”

   became available. Id. at 10. In Claims Three and Four, German alleges that his trial counsel was

   ineffective for failing to depose or call two witnesses: Detective James Carr and Denise. Id. at 12,

   15. In Claim Five, German avers that the trial court erred by allowing Denise’s transcribed notes

   into evidence. Id. at 17. In Claim Six, German contends that the trial court violated the

   Confrontation Clause by admitting certain hearsay statements. Id. at 18. In Claim Seven, German

   asserts that his trial counsel was ineffective for failing to use all ten of his peremptory challenges.

   Id. at 19. In Claim Eight, German criticizes the trial court for including the names of his co-


   this Court denied as successive, see Order Denying 2014 Federal Habeas Petition [ECF No. 12-4]
   at 2.
                                                  11
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 12 of 70




   defendants—who were not on trial—in the jury instructions. Id. at 20. In Claim Nine, German

   submits that his trial counsel was ineffective for threatening to abandon him if he testified. Id. at

   22. In Claim Ten, German insists that the trial court “violated [his] right to due process when it

   imposed an increased sentence based upon judicial vindictiveness.” Id. at 24. In Claim Eleven,

   German says that the Miranda warnings he received were inadequate. Id. at 25. In Claim Twelve,

   German argues that the trial court denied him due process when it “changed the definition and

   elements of justifiable homicide in its instructions to the jury.” Id. at 26. In Claim Thirteen, German

   contends that the trial court erred in denying his motion for acquittal because—he says—the

   evidence was insufficient to sustain his convictions. Id. at 27. In Claim Fourteen, German blames

   his lawyer for not closing last—that is, for not objecting to the procedure by which the State gave

   its closing arguments after German’s counsel had finished. Id. at 28. And, in Claim Fifteen,

   German argues that “the cumulative error [sic] in this case resulted in the denial of petitioner’s

   right to a fair trial.” Id. at 28.

           In her Report, Magistrate Judge Reid recommended that this Court deny eight of those

   claims as both unexhausted and, because the time to exhaust them had elapsed, procedurally

   barred. See Report at 16. German objects. See Obj. 1–4. For these unexhausted and procedurally

   defaulted claims, German advances three arguments.

           First, German says that he did exhaust Claim One. See Obj. at 2. Although Judge Reid

   found that German admitted his failure to exhaust this Claim, German insists that his admission

   was, in so many words, compelled by “the format of the habeas corpus petition which inmates are

   required to use when submitting his claims in this Court.” Id. In fact, German assures us, he raised

   this Claim in a prior motion for post-conviction relief. Id. Second, German challenges the Report’s
                                                    12
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 13 of 70




   conclusion that he failed to exhaust Claim Six. See id. at 6. In particular, German quibbles with

   Judge Reid’s determination that, with respect to this Claim, he had not “fairly presented” a federal

   issue in his state-court appeal. Id. Third, citing the Supreme Court’s decision in Martinez v. Ryan,

   566 U.S. 1 (2012), German asks this Court to excuse his failure to exhaust Claims Three, Four,

   Ten, Eleven, Twelve, Fourteen, and Fifteen because—he says—those claims were so “substantial”

   that no competent counsel would have omitted them. Obj. at 4.

             The Report also rejected each of German’s remaining claims (Two, Five, Seven, Eight,

   Nine, and Thirteen) on the merits, and German objects to the Report’s findings as to each. See id.

   at 4–9.

             This Order overrules German’s Objections for three main reasons. First, Claims One,

   Three, Four, Eleven, and Fourteen are unexhausted, procedurally defaulted, and—despite

   German’s insistence to the contrary—neither meritorious nor “substantial.” Second, Claims Five,

   Six, Ten, Twelve, and Fifteen are procedurally defaulted, and German has failed to supply a viable

   excuse. Third, as to Claims Two, Seven, Eight, Nine, and Thirteen, German has not established

   that the state court’s determinations violated the strictures of 28 U.S.C. § 2254(d)–(e). German’s

   Petition is therefore DENIED.

                                               THE LAW

             I.     AEDPA Generally

             AEDPA instructs district courts to deny any claim that was “adjudicated on the merits” in

   a state-court proceeding unless that adjudication “resulted in a decision that was contrary to, or

   involved an unreasonable application of, clearly established Federal law, as determined by the

   Supreme Court of the United States, or resulted in a decision that was based on an unreasonable
                                                 13
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 14 of 70




   determination of the facts in light of the evidence presented in the State court proceeding.”

   Harrington v. Richter, 562 U.S. 86, 97–98 (2011) (summarizing 28 U.S.C. § 2254(d)–(e)).

          To have “adjudicated [the claim] on the merits,” the state court need not have issued any

   kind of formal opinion or even outlined its reasoning. Id. at 99 (“When a federal claim has been

   presented to a state court and the state court has denied relief, it may be presumed that the state

   court adjudicated the claim on the merits in the absence of any indication or state-law procedural

   principles to the contrary.”). Rather, when a state court does not include the reasons for the denial,

   the federal court must “‘look through’ the unexplained decision to the last related state-court

   decision that does provide a rationale” and “then presume that the unexplained decision adopted

   the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          “Clearly established Federal law” means “the holdings, as opposed to the dicta, of [the

   United State Supreme Court’s] decisions as of the time of the relevant state-court decision.”

   Williams v. Taylor, 529 U.S. 362, 412 (2000). To be “contrary to clearly established federal law,

   the state court must either (1) apply a rule that contradicts the governing law set forth by Supreme

   Court case law, or (2) reach a different result from the Supreme Court when faced with materially

   indistinguishable facts.” Ward v. Hall, 592 F3d 1144, 1155 (11th Cir. 2010) (cleaned up).

          For “a state court’s application of [Supreme Court] precedent” to be “‘unreasonable, the

   state court’s decision must have been more than incorrect or erroneous. The state court’s

   application must have been objectively unreasonable.” Wiggins v. Smith, 539 U.S. 510, 520–21

   (2003) (cleaned up). “[I]t is not an unreasonable application of clearly established Federal law for

   a state court to decline to apply a specific legal rule that has not been squarely established by [the

   Supreme] Court.” Harrington, 562 U.S. at 101. “And an unreasonable application of those
                                             14
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 15 of 70




   holdings must be objectively unreasonable, not merely wrong; even clear error will not suffice. To

   satisfy this high bar, a habeas petitioner is required to show that the state court’s ruling on the

   claim being presented in federal court was so lacking in justification that there was an error well

   understood and comprehended in existing law beyond any possibility for fairminded [sic]

   disagreement.” Woods v. Donald, 575 U.S. 312, 316 (2015) (cleaned up).

          Section 2254(d) similarly prohibits federal judges from reevaluating a state court’s factual

   findings unless those findings were “based on an unreasonable determination of the facts in light

   of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). To establish that a

   state court’s factual findings were unreasonable, “the petitioner must rebut ‘the presumption of

   correctness [of a state court’s factual findings] by clear and convincing evidence.’” Ward, 592

   F.3d at 1155–56 (quoting 28 U.S.C. § 2254(e)(1)).

          “AEDPA’s standard is intentionally difficult to meet.” Woods, 575 U.S. at 315 (cleaned

   up). When reviewing state criminal convictions on collateral review, “federal judges are required

   to afford state courts due respect by overturning their decisions only when there could be no

   reasonable dispute that they were wrong. Federal habeas review thus exists as a guard against

   extreme malfunctions in the state criminal justice systems, not a substitute for ordinary error

   correction through appeal.” Id. at 316 (quotation marks omitted).

          II.     AEDPA Exhaustion

          Under AEDPA, petitioners must file their federal habeas petitions within one year of the

   date on which their convictions became final. See 28 U.S.C. § 2244(d)(1). As relevant here,

   AEDPA requires “total exhaustion”—each of the petition’s claims, in other words, must have been

   “fairly presented” to the state courts for adjudication. See 28 U.S.C. § 2254(b)(1)(A); see also
                                                   15
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 16 of 70




   Rhines v. Weber, 544 U.S. 269, 274 (2005) (“AEDPA preserved Lundy’s total exhaustion

   requirement”).

          Generally speaking, “mixed” petitions—those with both exhausted and unexhausted

   claims—must be dismissed. Kelley v. Sec’y, Fla. Dept. of Corr., 377 F.3d 1317, 1351 (11th Cir.

   2004) (“[A] district court must dismiss such mixed petitions, leaving the prisoner with the choice

   of returning to state court to exhaust his claims or of amending or resubmitting the habeas petition

   to present only exhausted claims to the district court.” (cleaned up)). But “when it is obvious that

   the unexhausted claims would be procedurally barred in state court due to a state-law procedural

   default, we can forego the needless ‘judicial ping-pong’ and just treat those claims now barred by

   state law as no basis for federal habeas relief.” Snowden v. Singletary, 135 F.3d 732, 736 (11th

   Cir. 1998). One more thing on procedural defaults: “Federal courts may not review a claim

   procedurally defaulted under state law if the last state court to review the claim states clearly and

   expressly that its judgment rests on a procedural bar, and the bar presents an independent and

   adequate state ground for denying relief.” Hill v. Jones, 81 F.3d 1015, 1022 (11th Cir. 1996).

          There are, however, two exceptions to the general rule that a federal court may not consider

   a procedurally defaulted claim on the merits: “cause and prejudice” and “actual innocence.” See

   Dretke v. Haley, 541 U.S. 386, 393 (2004) (“[A] federal court will not entertain a procedurally

   defaulted constitutional claim in a petition for habeas corpus absent a showing of cause and

   prejudice to excuse the default. We have recognized a narrow exception to the general rule when

   the habeas applicant can demonstrate that the alleged constitutional error has resulted in the

   conviction of one who is actually innocent of the underlying offense.”); see also Tharpe v. Warden,

   898 F.3d 1342, 1346 (11th Cir. 2018) (“A federal court cannot review a procedurally defaulted
                                               16
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 17 of 70




   claim unless the petitioner can show cause for the failure to properly present the claim and actual

   prejudice.” (citing Wainwright v. Sykes, 433 U.S. 72, 87 (1977))). “To establish ‘cause’ for a

   procedural default, a petitioner must demonstrate that some objective factor external to the defense

   impeded the effort to raise the claim properly in the state court.” Wright v. Hopper, 169 F.3d 695,

   703 (11th Cir. 1999). “[A]llegations [supporting cause and prejudice] must be factual and specific,

   not conclusory.” Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011).

                                               ANALYSIS

          As an initial matter, there is no dispute that German’s Petition is timely. See Report at 10.

   The state court, after all, vacated German’s original judgment and resentenced him (on the murder

   count) to 40 years in prison on June 26, 2017. See Resentencing Forms [ECF No. 12-3] at 258–67.

   A habeas petition filed after a vacated judgment is not “second or successive if it challenges a ‘new

   judgment’”—so long as the new judgment “‘authorize[es] the prisoner’s confinement.’” Patterson

   v. Sec’y, Fla. Dep’t of Corr., 849 F.3d 1321, 1325, 1326–27 (11th Cir. 2017) (en banc) (quoting

   Magwood v. Patterson, 561 U.S. 320, 332 (2010). “The relevant question is not the magnitude of

   the change, but the issuance of a new judgment authorizing the prisoner’s confinement.” Id. Given

   AEDPA’s one-year window, German thus had until June 25, 2018 to file this Petition. Because he

   filed it on October 13, 2017, the Petition is timely.

          I.      The Unexhausted Claims: One, Three, Four, Five, Six, Ten, Eleven, Twelve,
                  Fourteen, and Fifteen

          A.      Exhaustion

          Habeas petitioners generally cannot raise, in federal court, claims that were not first

   exhausted in state court. See 28 U.S.C. § 2254(b)(1)(A) (requiring that “the applicant has

                                                    17
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 18 of 70




   exhausted the remedies available in the Courts of the state”). To count as exhausted, a federal

   claim must be “fairly presented” to the state court. Picard v. Connor, 404 U.S. 270, 275 (1971).

   And, to be fairly presented, “[i]t is not sufficient merely that the federal habeas petitioner has been

   through the state courts . . . nor is it sufficient that all the facts necessary to support the claim were

   before the state courts or that a somewhat similar state-law claim was made.” Kelley, 377 F.3d at

   1343–44 (citing Picard, 404 U.S. at 275–76). Rather, “a state prisoner [must] present the state

   courts with the same claim he urges upon the federal courts.” Picard, 404 U.S. at 275 (internal

   citations omitted). In doing so, the petitioner must present his claims in such a way “that a

   reasonable reader would understand each claim’s particular legal basis and specific factual

   foundation.” Kelley, 377 F.3d at 1344–45 (citing Picard, 404 U.S. at 277). Finally, the petitioner

   must “present his claims to the state’s highest court, even if such review is discretionary, if such

   review is part of the ordinary appellate review procedure.” Mancill v. Hall, 545 F.3d 935, 939

   (11th Cir. 2008). In practice, these rules “afford the state courts a meaningful opportunity to

   consider allegations of legal error without interference from the federal judiciary.” McNair v.

   Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005).

            The Magistrate Judge concluded that German had failed to exhaust Claims One, Three,

   Four, Six, Ten, Eleven, Twelve, Fourteen, and Fifteen. See Report at 10. In fact, according to the

   Magistrate Judge, German had conceded that—aside from Claim Six—each of these Claims was

   unexhausted. Id. German objects to this conclusion as it applies to Claims One and Six. See Obj.

   2–4. 9


   9
    German does not object to the Report’s conclusion that Claims Three, Four, Ten, Eleven, Twelve,
   Fourteen, and Fifteen are unexhausted. See Obj. at 4. The Court has reviewed this aspect of the
                                                 18
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 19 of 70




           In Claim One, German alleges that his state trial counsel was ineffective for failing to attack

   his convictions under the Double Jeopardy Clause. Pet. at 7. In his Objections, German agrees that,

   “[i]n the habeas petition, the petition did state that this claim was not exhausted below.” Obj. at 2.

   But German attempts to excuse this glaring omission by blaming “the format of the habeas corpus

   petition which inmates are required to use when submitting his claims in this Court.” Id.

           The Court cannot accept German’s characterization of the habeas form, which adequately

   allows petitioners to describe whether their claims are exhausted—and, if so, how, when, and

   where. See Pet. at 9. Nor does German’s attempt to rely on the form’s “format” to excuse his

   concession make any sense. German, after all, wrote the following unambiguous concession onto

   a clean sheet of paper: “Petitioner did not exhaust state remedies on this issue because there is

   currently an absence of available state corrective process, and it appears that the Petitioner has no

   right under the law of the State of Florida to pursue the issue at this point.” Id. at 8. More dispositive

   still, on the next page, German answered “No” when asked: “If you appealed from the judgment

   of conviction, did you raise this issue?” Id. at 9 (emphasis added). In saying so, German (correctly)

   explained that ineffective-assistance-of-counsel claims “cannot be raised in direct appeal in

   Florida.” Id. But this procedural truism does not justify German’s failure to push this question—

   as he was required to do—in his collateral appeals. For this reason alone, German’s Claim One is

   unexhausted.




   Report’s conclusion for clear error, see FED. R. CIV. P. 72(b)—and, seeing none, now adopts and
   affirms it.

                                                      19
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 20 of 70




          Either way, even now, German never suggests that he raised Claim One in his 2001

   collateral appeal. See Obj. at 2. To the contrary, in his Objections, German avers that he asserted

   Claim One only in his 2012 Rule 3.800 motion. 10 Id. Not so. In that motion, German argued only

   that “the trial court arrived at an illegal sentence by calculating points in the guideline scoresheet


   10
      This discussion highlights an interesting (if tangential) issue. As we have established—q.v., the
   above analysis on timeliness—a second (or, as here, third) federal habeas petition is not “second
   or successive” within the meaning of § 2244(b)(1) if it follows a resentencing. Extrapolating from
   this principle, one might suppose that, to (re)exhaust his federal claims, a federal habeas petitioner
   must, in his first (state) collateral attack after the resentencing, (re)raise all the claims he had
   exhausted before the resentencing. So, for example, one might surmise that, because German was
   resentenced in 2016—and since that resentencing (re)started his AEDPA clock—this Court, in
   deciding which claims he’s exhausted, should look to the claims he advanced in his 2016 Rule
   3.850 motion (rather than those he made in 2001). If this were the rule, all fifteen of the claims he
   makes here—and not just the ten he failed to raise in 2001—would be unexhausted, because he
   failed to address any of these objections in 2016.
            On the other hand, since the resentencing plainly did not disturb (and, if we’re being honest,
   had nothing to do with) his underlying criminal conviction—and given that all but one of his claims
   here (Claim One on Double Jeopardy) attack his conviction, not his sentence—it’s hard to see why
   we would require him to (re)assert the liability-based claims he had already fully exhausted.
   (Interpolation: The resentencing—which resulted from an incorrect guidelines calculation—
   likewise had nothing to do with the Double Jeopardy Claim he makes here.) In this respect, see
   Magwood, 561 U.S. at 340 (After resentencing, “[a] petitioner may not raise in federal court an
   error that he failed to raise properly in state court in a challenge to the judgment reflecting the
   error.” (emphasis added)). This latter view—which this Court will follow here—finds added
   support in the efficiency concerns Congress addressed when it enacted AEDPA. See Williams v.
   Taylor, 529 U.S. 362, 386 (2000) (“Congress wished to curb delays, to prevent ‘retrials’ on federal
   habeas, and to give effect to state convictions to the extent possible under law. When federal courts
   are able to fulfill these goals within the bounds of the law, AEDPA instructs them to do so.”). After
   all, since the resentencing did not even purport to address the propriety of German’s conviction—
   and since the state’s highest court had already rejected German’s challenges to that conviction—
   it would seem a waste of everyone’s time to require him, like Sisyphus, to push that same liability
   rock all the way up the same old hill of (futile) state appeals.
            Fortunately, while the issue appears to be one of first impression in this Circuit, the Court
   need not resolve it here, because—even assuming that German properly exhausted Claims Two,
   Five, Eight, Nine, and Thirteen by raising them in his 2001 motion—these “exhausted” claims are
   meritless in any event. (Of course, the result would be the same if German had to (re)raise these
   five claims in his 2016 motion because, in that case, the claims would be unexhausted and, under
   the test laid out in Martinez, infra I.C., insubstantial.)
                                                      20
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 21 of 70




   that were obtained through the improper use of a hibitualized [sic] offense as the primary offense

   at conviction.” 2012 Rule 3.800 Motion [ECF No. 12-3] at 93. And, when he appealed the denial

   of that motion, he contended only that his sentence violated the Double Jeopardy Clause, see 2012

   Rule 3.800 Appeal Opening Brief [ECF No. 12-3] at 212—not, as he now suggests, that his counsel

   was ineffective for failing to challenge his conviction on Double Jeopardy grounds. 11 Pet. at 7.

   Claim One, in short, is unexhausted.

           In Claim Six, German says that the trial court’s admission of hearsay testimony violated

   his right to confront the witnesses against him. See id. at 18. But the law is clear that a state court’s

   determination of state evidence law does not present a cognizable federal habeas claim. See Wilson

   v. Corcoran, 562 U.S. 1, 5 (2010) (“[W]e have repeatedly held that federal habeas corpus relief

   does not lie for errors of state law.” (citing Estelle v. McGuire, 502 U.S. 62, 67 (1991))). German

   (notably) does not object to this conclusion. See Obj. at 6. Instead, German insists that he did, in

   fact, raise a federal Confrontation Clause claim in his direct appeal. Id. In the alternative, he blames

   his appellate counsel’s ineffectiveness for his failure to present a Confrontation Clause claim on

   direct appeal. Id.

           In his direct appeal, German admittedly dedicated four full pages of his opening brief to

   the trial court’s admission of hearsay testimony. See Direct Appeal Opening Brief [ECF No. 12-

   1] at 47, 67–70. But in this discussion—protracted though it was—German’s counsel argued only


   11
      He also claimed that “the successor judge reversibly erred in overruling Judge Gold’s order
   which required appellant to be resentenced with the use of a corrected scoresheet,” and that “the
   successor judge lacked jurisdiction to grant the stats [sic] untimely motion for reconsideration.”
   2012 Rule 3.800 Appeal Opening Brief [ECF No. 12-3] at 217. The Fourth DCA granted German
   relief on the second argument—and remanded for him to be resentenced—but held that “appellant
   cannot raise a double jeopardy claim attacking his convictions under rule 3.800(a).” Id. at 252.
                                                   21
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 22 of 70




   that the trial court had violated Florida law in admitting certain hearsay statements. Id. at 67. In

   particular, German listed three specific hearsay grievances. First, as to witnesses Don Allie and

   Deputy Williams, German said that their testimony did not meet the strictures of FLA. STAT. §

   90.801(2)(c)—which governs the admissibility of statements “of identification of a person made

   after perceiving the person”—because “a description of an individual is not an identification of an

   individual.” Direct Appeal Opening Brief [ECF No. 12-1] at 67–68. Second, with respect to the

   trial court’s alternative ruling that the victim’s statements to Detective Williams were admissible

   as “excited utterances,” id. at 68, German contended that the State had failed to lay “a predicate”

   for its position that “the necessary state of mind is present,” id. at 69. Third, German objected to

   the court’s decision to admit the victim’s statements to paramedic Steven Woodberry as either

   excited utterances or statements made for diagnosis or treatment. Id. at 69–70. As to the former,

   German submitted (again) that the State had failed to lay a proper foundation and that, in any case,

   the statements should have been “limited to a victim’s pain and sensations.” Id. at 70. As to the

   latter, German insisted that Woodberry’s testimony about what the victim had told him (i.e. “that

   a black female had knocked on his door and that he opened the door for the black female and two

   other black males had entered the apartment and demanded that he open the safe”) was not “for

   the purpose of medical diagnosis or treatment.” Id.

          At no point, however, did German’s brief contend that any of these statements were

   “testimonial” within the meaning of the Confrontation Clause or, relatedly, that their primary

   purpose was to “establish or prove past events potentially relevant to later criminal prosecutions.”

   Michigan v. Bryant, 562 U.S. 344, 356 (2011) (citing Davis v. Washington, 547 U.S. 813, 847

   (2006)). German, in fact, did not cite a single federal case at all or explain how the state cases he
                                                    22
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 23 of 70




   did cite implicated the Confrontation Clause—even obliquely. See generally Direct Appeal

   Opening Brief [ECF No. 12-1] 67–70. German’s appellate brief did, to be sure, mention the

   Confrontation Clause once—though, even then, it did so only in passing. Id. at 70. (“The

   cumulative effect of the Court’s rulings regarding these inadmissible hearsay statements over the

   Defendant’s objections violated Appellant’s Sixth Amendment right to confrontation as

   guaranteed by the United States Constitution, and resulted in substantial prejudice to Appellant,

   thereby denying his right to a fair trial, requiring a reversal of the Appellant’s convictions.”). In

   these circumstances, the Court agrees with the Magistrate Judge that no “reasonable reader” of

   German’s appeal “would understand” that he was grounding his argument in the Confrontation

   Clause. Kelley, 377 F.3d at 1344–45 (citing Picard, 404 U.S. at 277). Certainly, German failed to

   “afford the state courts a meaningful opportunity to consider allegations” that his Confrontation

   Clause rights had been infringed. McNair v. Campbell, 416 F.3d 1291, 1302 (11th Cir. 2005).

          This conclusion finds support in the Eleventh Circuit’s decision in McNair, where—as

   here—the petitioner’s “nine page petition . . . did not cite a single federal case; its only mention of

   federal law was a repetition of the concluding paragraph of his argument before the Court of

   Criminal Appeals.” Id. at 1303. Affirming the district court’s determination that McNair’s claims

   were procedurally barred, the court held that McNair had not “fairly presented” his federal claim

   because:

          [he] never cited any United States Supreme Court or federal appellate court case
          dealing with extraneous evidence, nor did he mention the presumption of prejudice
          that arises under federal law when jurors consider such evidence. Instead, he relied
          on state law opinions to argue a state law claim under a state law standard, citing a
          lone federal district court opinion (which itself did not mention the federal
          presumption of prejudice) only as part of a string citation illustrating various courts’
          holdings with respect to extraneous evidence in the jury room.
                                                   23
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 24 of 70




   Id. at 1304.

          McNair’s holding in this respect is not (at all) aberrational. Eight years later, for example,

   in Ivy v. Fla. Dep’t of Corr. 543 F. App’x 923 (11th Cir. 2013), the Eleventh Circuit again affirmed

   the district court’s imposition of a procedural bar, where—like German—the petitioner had failed

   to cite any federal law in his state-court appeal. As the court explained:

          Although Ivy summarily claimed on direct appeal of his state conviction that the
          state trial court violated his constitutional right to a full and fair cross-examination
          of his accuser, Ivy failed to indicate that this claim was federal in nature. He never
          labeled this claim as a federal claim. He did not cite the U.S. Constitution, a federal
          statute, or federal case law in support of this claim. He cited only state case law.
          And, the state case law he cited did not address federal law.

   Id. at 927. The same could be said of German’s direct appeal in this case. Indeed, the Eleventh

   Circuit has specifically addressed the sufficiency of a federal habeas petitioner’s passing, citation-

   less reference—in his state-court direct appeal—to the Confrontation Clause. See Lucas v. Sec’y,

   Dep’t of Corr., 682 F.3d 1342 (11th Cir. 2012). And, as here, the Eleventh Circuit found that

   “[s]imply referring to a constitutional right of confrontation of witnesses is not a sufficient

   reference to a federal claim.” Id. at 1351 (quotation marks omitted). German, in sum, failed to

   “fairly present[]” Claim Six in his direct appeal. 12


   12
     For the first time in his Objections, German blames his failure to exhaust Claim Six on “trial
   counsel and/or appellant counsel’s ineffectiveness.” Obj. at 6. In saying so, however, German is
   really arguing, not that he exhausted Claim Six, but that his non-exhaustion should be excused.
   The problem, of course, is that, in his Petition, German claims only that he exhausted Claim Six,
   Pet. at 18; he never says—or even suggests—that his non-exhaustion of that Claim should be
   excused. More fundamentally, he never presented this (new) argument to the Magistrate Judge,
   who thus never had a chance to consider it in writing her Report. This Court will not consider an
   argument German never submitted to the Magistrate Judge in the first instance. Cf. Williams v.
   McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009) (“The district court in this case had the discretion
   whether to consider Williams’s argument regarding timeliness of his habeas petition when he did
                                                     24
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 25 of 70




          Lastly, the Report determined that German had properly exhausted Claim Five—in which

   German avers that the trial court “committed fundamental error by permitting into evidence the

   secretary’s transcribed record of a police report as petitioner’s confession,” Pet. at 17—because

   the issue had been litigated at trial. See Report at 23. Neither side objected to this conclusion. But,

   reviewing the issue for clear error, this Court disagrees. To exhaust a claim, the petitioner must

   present it on direct appeal. See Pope v. Rich, 358 F.3d 852, 853 (11th Cir. 2004) (“The United

   States Supreme Court has interpreted § 2254(c) to require a state prisoner to present his claims to

   the state’s highest court, even if review is discretionary, when such review is part of the ordinary

   appellate review procedure.” (citing O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999))). German

   did not raise Claim Five in his direct appeal. See generally Direct Appeal Opening Brief [ECF No.

   12-1] at 46. Nor does anyone ever suggest that he did. Claim Five, then, is also unexhausted.

          The Court therefore affirms the Report’s determination that Claims One, Three, Four, Six,

   Ten, Eleven, Twelve, Fourteen, and Fifteen are unexhausted. In addition, the Court finds that

   German did not exhaust Claim Five, either.

          B.      Procedural Default

          The Report found that, even if German were to bring these unexhausted claims in state

   court, they would be procedurally defaulted because (1) his direct appeal is over, and (2) he has

   no additional post-conviction motions available to him. See Report at 12; cf. Greenwood v. Sec’y,

   Dep’t of Corr., 794, F. App’x 831, 834 (11th Cir. 2019) (“It is clear that Greenwood’s unexhausted


   not raise the argument in the first instance to the magistrate judge.”); United States v. Howell, 231
   F.3d 615, 622 (9th Cir. 2000) (“To require a district court to consider evidence not previously
   presented to the magistrate judge would effectively nullify the magistrate judge’s consideration of
   the matter and would not help to relieve the workload of the district court.”).
                                                      25
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 26 of 70




   claim would be procedurally barred in state court because he has not alleged newly discovered

   evidence or a new constitutional right,” and “second or successive Rule 3.850 petitions are not

   permitted absent allegations of newly discovered evidence or a new constitutional right” (cleaned

   up)).

           German does not object to this conclusion, and it is plainly right in any event. At the very

   least, it is not clearly erroneous under FED. R. CIV. P. 72(b). Rule 3.850 motions, after all, must be

   filed within two years of the final judgment. See FLA. R. CRIM. P. 3.850(b) (“A motion to vacate a

   sentence that exceeds the limits provided by law may be filed at any time. No other motion shall

   be filed or considered pursuant to this rule if filed more than 2 years after the judgment and

   sentence become final[.]”). The state court entered German’s amended judgment—the judgment

   that incorporated his resentencing—on June 26, 2017. See Resentencing Forms [ECF No. 12-3] at

   258–67. His window for filing another Rule 3.850 motion thus expired on June 25, 2019.

           The Court, then, affirms the Report’s conclusion that Claims One, Three, Four, Six, Ten,

   Eleven, Twelve, Fourteen, and Fifteen are procedurally defaulted. And, for similar reasons, the

   Court overrules the Report and finds that Claim Five is likewise defaulted.

           C.     Cause and Prejudice

           Noting that he did not have a lawyer during his post-conviction motions practice—and

   relying heavily on the Supreme Court’s decision in Martinez—German asks this Court to excuse

   his procedural default. See Obj. at 1–5. His request is unpersuasive.

           German faces a tough uphill battle. “Cause,” after all, is a rather narrow exception to the

   general rule that procedurally defaulted claims should be dismissed. See Mize v. Hall, 532 F.3d

   1184, 1190 (11th Cir. 2008) (“A procedurally defaulted claim can support federal habeas relief in
                                                 26
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 27 of 70




   only two narrow situations.”). “Cause” exists only if “there was some objective factor external to

   the defense that impeded counsel’s efforts to comply with the State’s procedural rule.” Id. (citing

   Murray v. Carrier, 477 U.S. 478, 488 (1986) (internal alterations omitted)). A petitioner can meet

   the “cause” element by showing either that the factual or legal basis for his claim was not

   reasonably available to counsel, see Reed v. Ross, 468 U.S. 1, 16 (1984), or that “some interference

   by officials” made compliance with the state procedural law impracticable, see Brown v. Allen,

   344 U.S. 443, 486 (1953).

          Before 2012, § 2254 petitioners could not establish “cause” by relying merely on the errors

   of their state-appointed collateral counsel. See Coleman v. Thompson, 501 U.S. 722 (1991) (“There

   is no constitutional right to an attorney in state post-conviction proceedings. Consequently, a

   petitioner cannot claim constitutionally ineffective assistance of counsel in such proceedings.”

   (internal citations omitted)). In that year, however, the Supreme Court carved out a narrow

   exception to the Coleman rule, under which a § 2254 petitioner could excuse his procedural default

   in the following (very limited) circumstance:

                  Where, under state law, claims of ineffective assistance of trial
                  counsel must be raised in an initial-review collateral proceeding, a
                  procedural default will not bar a federal habeas court from hearing
                  a substantial claim of ineffective assistance at trial if, in the initial-
                  review collateral proceeding, there was no counsel or counsel in that
                  proceeding was ineffective.

   Martinez, 566 U.S. at 17 (emphasis added). As the Court noted, in a Martinez scenario, “the

   collateral proceeding is in many ways the equivalent for a prisoner’s direct appeal as to the

   ineffective-assistance claim.” Id. at 11.



                                                     27
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 28 of 70




              The following year, the Court applied Martinez, not just to states that expressly preclude

   defendants from raising ineffectiveness claims on direct appeal, but also to states that effectively

   do so. See Trevino v. Thaler, 569 U.S. 413, 429 (2013) (“Thus, for present purposes, a distinction

   between (1) a State that denies permission to raise the claim on direct appeal and (2) a State that

   in theory grants permission but, as a matter of procedural design and systemic operation, denies a

   meaningful opportunity to do so is a distinction without a difference.”).

              Still, this exception remains a narrow one. See Lambrix v. Sec’y, Fla. Dep’t of Corr., 756

   F.3d 1246, 1260 (11th Cir. 2014) (“In general, lack of an attorney and attorney error in state post-

   conviction proceedings do not establish cause to excuse a procedural default.”). And, in 2017, the

   Supreme Court made it narrower still by delimiting the Martinez exception only to claims that the

   postconviction lawyer was ineffective for failing to challenge the incompetence of trial counsel.

   See Davila v. Davis, 137 S. Ct. 2058, 2062 (2017) (“[I]neffective assistance by a prisoner’s state

   postconviction counsel [could act] as cause to overcome the default of a single claim—ineffective

   assistance of trial counsel—in a single context—where the State effectively requires a defendant

   to bring that claim in state postconviction proceedings rather than on direct appeal.”); cf. Martinez,

   566 U.S. at 14 (“The rule of Coleman governs in all but the limited circumstances recognized

   here.”).

           To show “cause” under Martinez, then, German must establish the following three

   elements: (1) Florida “effectively” prohibits prisoners from advancing ineffectiveness claims on

   direct appeal; (2) in his “initial-review collateral proceeding,” German either had “no counsel” 13


   13
      While Martinez did not explicitly hold that its exception applies to petitioners who were pro se
   at their initial-review collateral proceeding, the Eleventh Circuit has subsequently clarified that it
                                                     28
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 29 of 70




   or else his counsel was constitutionally ineffective; and (3) his claim of ineffective assistance of

   trial counsel is “substantial.” Martinez, 566 U.S. at 17.

          German has satisfied the first two elements here. In Florida, “with rare exception[,]

   ineffective assistance of counsel claims are not cognizable on direct appeal.” Gore v. State, 784

   So.2d 418, 437–38 (Fla. 2001). And German had “no counsel” for his initial-review collateral

   proceeding. See 2001 Rule 3.850 Motion [ECF No. 12-1] at 107.

          But, to qualify under Martinez, the ineffective-assistance-of-counsel claim—the one the

   pro se petitioner should have raised in his initial-review collateral proceeding but didn’t—must be

   “a substantial one, which is to say that the prisoner must demonstrate that the claim has some

   merit.” Martinez, 566 U.S. at 14. And an ineffective-assistance-of-counsel claim “has merit” only

   if the petitioner can make “a substantial showing of the denial of a constitutional right.” Id. at 14.

          To do this, the petitioner must satisfy the two elements of the test laid out in Strickland v.

   Washington, 466 U.S. 668 (1984). See, eg., Newsom v. Sec’y, Dep’t of Corr., 797 F. App’x 488,



   does. See Lambrix, 851 F.3d at 1164. As that court explained: “The Supreme Court, however, set
   strict parameters on the application of this exception. It applies only where (1) state law requires a
   prisoner to raise ineffective-trial-counsel claims during an initial collateral proceeding and
   precludes those claims during direct appeal; (2) the prisoner failed to properly raise ineffective-
   trial-counsel claims during the initial collateral proceeding; (3) the prisoner either did not have
   counsel or his counsel was ineffective during those initial state collateral proceedings; and (4)
   failing to excuse the prisoner’s procedural default would result in the loss of a ‘substantial’
   ineffective-trial-counsel claim.” Id. at 1164 (emphasis added); see also Riggs v. Warden,
   Blackwater River Corr. Facility, 685 F. App’x 812, 816 (11th Cir. 2017) (applying Martinez where
   “(3) the prisoner had no counsel (or his appointed counsel was ineffective by not raising
   ineffective-trial-counsel claims) in the initial-review collateral proceeding” (emphasis added));
   Sneathen v. Sec’y, Dep’t of Corr., 787 F. App’x 567, 572 (11th Cir. 2019) (“Sneathen litigated his
   postconviction motion pro se after the state court denied his motion for appointed counsel.
   Sneathen’s pro se status establishes cause to excuse his procedural default. See Martinez, 132 S.
   Ct. at 1318. Sneathen’s claim is also substantial. See id.”).
                                                     29
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 30 of 70




   496 (11th Cir. 2019) (“[T]he district court properly determined that Claims 1 and 2 were

   procedurally defaulted because Newsom did not show that his ineffectiveness claims were

   ‘substantial’ under Strickland in order to overcome the default.”). “First, the defendant must show

   that counsel’s performance was deficient. This requires showing that counsel made errors so

   serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

   Amendment. Second, the defendant must show that the deficient performance prejudiced the

   defense.” Strickland, 466 U.S. at 687. “This requires showing that counsel’s errors were so serious

   as to deprive the defendant of a fair trial, a trial whose result is reliable. Unless a defendant makes

   both showings, it cannot be said that the conviction or death sentence resulted from a breakdown

   in the adversary process that renders the result unreliable.” Id.

          Starting with the first (“deficient performance”) factor, “the proper standard for attorney

   performance is that of reasonably effective assistance.” Id. Specifically, “[t]he proper measure of

   attorney performance remains simply reasonableness under prevailing professional norms.” Id. at

   688. In making this determination, courts must consider “all the circumstances.” Id. But “[j]udicial

   scrutiny of counsel’s performance must be highly deferential.” Id. at 689. “Because of the

   difficulties inherent in making the evaluation, a court must indulge a strong presumption that

   counsel’s conduct falls within the wide range of reasonable professional assistance; that is, the

   defendant must overcome the presumption that, under the circumstances, the challenged action

   might be considered sound trial strategy. Id. (cleaned up). For this reason, “[s]trategic choices

   made after thorough investigation of the law and facts relevant to plausible options are virtually

   unchallengeable.” Id. at 690–91 (emphasis added). This is because “the Sixth Amendment does

   not guarantee the right to perfect counsel; it promises only the right to effective assistance[.]” Burt
                                                     30
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 31 of 70




   v. Titlow, 571 U.S. 12, 20 (2013). Courts should remember, in other words, that “[t]here are

   countless ways to provide effective assistance in any given case. Even the best criminal defense

   attorneys would not defend a particular client in the same way.” Strickland, 466 U.S. at 689. The

   Court’s review of counsel’s performance, therefore, should focus “not [on] what is possible or

   what is prudent or appropriate but only [on] what is constitutionally compelled.” Chandler v.

   United States, 218 F.3d 1305, 1313 (11th Cir. 2000); see also Burger v. Kemp, 483 U.S. 776 (1987)

   (same). Finally, conclusory allegations of ineffectiveness are insufficient to satisfy the Strickland

   test. See Boyd v. Comm’r, Ala. Dep’t of Corr., 697 F.3d 1320, 1333–34 (11th Cir. 2012) (“Taking

   these vague and conclusory allegations together, the Alabama Court of Criminal Appeals

   determined     that   Boyd’s     claim    fell   far   short,   on    its   face,   of    establishing

   either Strickland’s performance or prejudice prong.”).

          Turning to Strickland’s second (“prejudice”) prong, “[t]he defendant must show that there

   is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

   would have been different.” Strickland, 466 U.S. at 694. A reasonable probability is “a probability

   sufficient to undermine confidence in the outcome.” Id. Note, however, that a court need not

   address both Strickland prongs if the petitioner fails to carry his burden as to one of those prongs.

   See id. at 697 (“Although we have discussed the performance component of an ineffectiveness

   claim prior to the prejudice component, there is no reason for a court deciding an ineffective

   assistance claim to approach the inquiry in the same order or even to address both components of

   the inquiry if the defendant makes an insufficient showing on one. In particular, a court need not

   determine whether counsel’s performance was deficient before examining the prejudice suffered

   by the defendant as a result of the alleged deficiencies.”).
                                                     31
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 32 of 70




          At his initial (2001) collateral-review proceeding, German argued that his trial counsel was

   ineffective: (1) for not using all his preemptory challenges, see 2001 Rule 3.850 Motion [ECF No.

   12-1] at 109; (2) for threatening to abandon him if he testified, id. at 126–27; and (3) for not

   objecting to the trial court’s jury instruction that the verdict had to be unanimous, id. at 136. But

   he did not raise the objections he now couches as Claims One, Three, Four, Five, Six, Ten, Eleven,

   Twelve, Fourteen, and Fifteen. The question, then, is whether these claims are, on the merits,

   “substantial.” They are not.

              a. Claim One: Double Jeopardy

          German did not raise a Double Jeopardy challenge at trial, on direct appeal, or in his initial-

   review collateral proceeding. See generally Transcript [ECF No. 13-1]; Direct Appeal Opening

   Brief [ECF No. 12-1] at 46; 2001 Rule 3.850 Motion [ECF No. 12-1] at 107. He now says that his

   trial counsel was unconstitutionally ineffective for failing to do so. See Memo at 5. His claim is

   therefore unexhausted and procedurally barred unless he can show some excuse.

          And (as we have said), to establish that excuse, German would need to demonstrate both

   deficient performance and prejudice. See Strickland, 466 U.S. at 697–98 (“The principles

   governing ineffectiveness claims should apply in federal collateral proceedings as they do on direct

   appeal or in motions for a new trial. . . . Since fundamental fairness is the central concern of the

   writ of habeas corpus, no special standards ought to apply to ineffectiveness claims made in habeas

   proceedings.” (internal citations omitted)). But German cannot show deficiency because his

   Double Jeopardy claim is meritless—and so, his lawyer could not have been ineffective for failing

   to raise it. See United States v. Nyhuis, 211 F.3d 1340, 1344 (11th Cir. 2000) (“[C]ounsel is not

   ineffective for failing to raise claims reasonably considered to be without merit.” (cleaned up)).
                                                     32
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 33 of 70




           German’s Claim One boils down to this: his lawyer was ineffective, he says, for failing to

   argue that the Double Jeopardy Clause barred the State from punishing him for both felony murder

   and (the underlying) robbery. See Memo at 5. As German points out, “if the statute does not clearly

   authorize cumulative punishments, then the court must apply the test set out in Blockburger v.

   U.S., 384 U.S. 299 (1932) to determine if offenses are sufficiently distinguishable to permit the

   imposition of cumulative punishments.” Id. And, German adds, since the elements of his robbery

   offense are wholly contained within the elements of felony murder, the state court violated the

   Double Jeopardy Clause by sentencing him on both counts. See id. (“Because the felony murder

   contains essential elements not contained in the robbery, but all the essential elements necessary

   for the robbery conviction are in fact contained in and are necessary for the felony murder

   conviction, the offenses are not sufficiently distinguishable to permit the cumulative

   punishments.”).

           But there are at least two problems with German’s position. First, as German concedes,

   the Double Jeopardy Clause applies only when the legislature has failed to authorize double

   punishment. See Brown v. Ohio, 432 U.S. 161, 165 (1977) (“Where consecutive sentences are

   imposed at a single criminal trial, the role of the constitutional guarantee is limited to assuring that

   the court does not exceed its legislative authorization by imposing multiple punishments for the

   same offense.”). In this sense, the Blockburger test operates as a default rule only in the absence

   of state legislation. See id. (“[T]he Fifth Amendment double jeopardy guarantee serves principally

   as a restraint on courts and prosecutors. The legislature remains free under the Double Jeopardy

   Clause to define crimes and fix punishments[.]”). And, at the time of German’s offense, the Florida

   legislature had expressly authorized consecutive punishment for anyone who, in a single criminal
                                                  33
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 34 of 70




   episode, committed multiple criminal offenses. See FLA. STAT. § 775.021(4)(a) (1988) (amended

   2014) (“Whoever, in the course of one criminal transaction or episode, commits an act or acts

   which constitute one or more separate criminal offenses, upon conviction and adjudication of guilt,

   shall be sentenced separately for each criminal offense; and the sentencing judge may order the

   sentences to be served concurrently or consecutively.”).

          Second, when German committed his crimes in 1992, see Indictment [ECF No. 12-1] at

   14, both the Florida Supreme Court and the Eleventh Circuit Court of Appeals had held that the

   Double Jeopardy Clause did not bar a Florida judge from imposing consecutive punishments for

   felony murder and robbery. See State v. Enmund, 476 So.2d 165, 167–68 (Fla. 1985); Fallada v.

   Dugger, 819 F.2d 1564, 1573 (11th Cir. 1987). In Enmund, for instance, the Florida Supreme

   Court found “sufficient intent that the legislature intended multiple punishments when both a

   murder and a felony occur[ed] during a single criminal episode.” Enmund, 476 So.2d at 167. And,

   in Fallada, the Eleventh Circuit similarly held: “It is clear, therefore, that Fallada’s convictions of

   and sentences for both felony murder and the underlying felony of robbery do not violate double

   jeopardy and therefore must stand.” Fallada, 819 F.2d at 1573. Notably, the law on this issue had

   not changed when German’s convictions became final in 1997. See Boler v. State, 678 So.2d 319,

   322 (Fla. 1996) (“For the reasons discussed above, we conclude that neither Dixon [United States

   v. Dixon, 509 U.S. 688 (1993)] nor [recent amendments to] section 775.021(4) prohibits a Florida

   defendant from being separately convicted and sentenced for felony murder and the qualifying

   felony.”).

          Since these decisions would have required the state court to deny German’s Double

   Jeopardy Claim, his lawyer cannot be faulted for failing to advance it. See Nyhuis, 211 F.3d at
                                                34
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 35 of 70




   1344. Claim One is therefore meritless—and, by definition, insufficient (even under Martinez) to

   excuse his procedural default.

                b. Claim Three: Deposing or Calling James Carr

             German contends that his trial counsel was ineffective for not deposing or calling Detective

   James Carr. See Pet. at 7. German did not advance this claim in his 2001 collateral proceeding.

   See 2001 Rule 3.850 Motion [ECF No. 12-1] at 107. His claim is therefore unexhausted and

   procedurally barred unless he can establish some excuse.

             To understand why German can show no such excuse, it’s helpful to understand the context

   from which the claim arises. After his 1995 arrest, German was interviewed by Detectives Chris

   Murray and James Carr of the Broward County Sheriff’s Office. See Memo at 7. During that

   interview—in which Detective Murray took notes 14—German apparently confessed to the crimes.

   Id. Before trial, German’s lawyer filed a motion to suppress the confession (whose absence from

   this record the parties never explain). The trial court held a hearing on the motion, at which both

   Detective Murray and German testified. See Transcript at 36–66 (Murray), 81–132 (German).

             In his testimony, German admitted that he had earned his GED, id. at 98; that he had been

   arrested between ten and fifteen times, id. at 113–14; that he did not trust the Detectives when they

   promised him a more lenient sentence because “a detective had made a promise to me like that

   before,” id. at 106; and that his signature was on the waiver-of-rights form, id at 102 (“Like I said,

   it’s my signature”). German also testified that, during the interview, Detective Carr “started

   getting, like violent, hitting on the table and stuff,” id. at 104, which “scared” him, id. at 105.



   14
        See Transcript at 36–66, 420–603.
                                                     35
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 36 of 70




   Ultimately, then—German said—he “t[old] the detective several times I wasn’t going to sign” the

   form. Id. at 102.

          Detective Murray, by contrast, testified that the Detectives “made [German] comfortable

   at our office. He was offered water, soda, the bathroom,” id. at 39; that German read and signed

   the waiver-of-rights form, id. at 40; that he (Murray) went over each right with German and,

   afterwards, asked German if he had any questions, id. at 40–45; that both Detectives watched

   German sign the form, id. at 46; and that he (Murray) offered to record the interview—an offer

   German declined, id. at 47. Detective Murray also (vehemently) denied that “Detective Carr or

   any other law enforcement officer [did] anything that would be construed as a threat, either verbal

   or non-verbal.” Id. at 49; see also id. at 55 (“Mr. Loe: Was there any action on any law enforcement

   that indicated to you that there was some sort of threatening going on, either verbal or non-verbal?

   Detective Murray: No, there wasn’t.”).

          After hearing from both sides, the trial court found that “the defendant was advised of his

   Miranda Rights; that he freely, knowingly, voluntarily and intelligently waived those rights and

   gave a statement voluntarily” and denied German’s motion to suppress. Transcript at 131.

   Detective Murray later repeated this testimony at trial, id. at 420–603—and the jury evidently

   found it believable because they promptly convicted German on all counts, see Verdict Forms

   [ECF No. 12-1] at 21–23.

          Neither German nor the State elected to call Detective Carr. See Transcript at 624. German

   now blames his lawyer for failing to depose or call Carr as a witness—either at the suppression

   hearing or at trial. See Memo at 11. Had trial counsel done so, German insists, he might have

   discovered that Carr was being investigated for threatening other suspects with violence. Id. And
                                                  36
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 37 of 70




   this, in turn—German maintains—would have corroborated German’s claim that Detective Carr

   had coerced his confession. Id.

          Again, though, there are two problems with this argument.

          First, German has adduced no evidence, either in his Petition or in his Memorandum of

   Law, that Detective Carr was “being investigated” in 1995. See Pet. at 12–13; Memo at 11. Instead,

   in his 2004 Rule 3.850 Motion, he pointed to a 2002 Miami Herald article in which an internal

   investigation of Detective Carr was mentioned. See 2004 Rule 3.850 Motion [ECF No. 12-1] at

   232. German’s counsel, it goes without saying, cannot be faulted for failing to predict that, years

   after German’s conviction became final, one of the interviewing detectives would be investigated

   for making threats against other criminal defendants. As far as we know, then, no 1995 cross-

   examination—or deposition—of Detective Carr would have revealed any such investigation.

          But, even if Detective Carr had been investigated before 1995, the fact of that investigation

   alone would have been inadmissible in German’s case. An investigation into police misconduct,

   after all, is not the same thing as a finding of misconduct; it is, rather, an accusation—nothing

   more. See, e.g., Suggs v. State, 239 So.3d 699, 707 (Fla. 2017) (“If Suggs had known of the

   FDLE’s investigation or the alleged misconduct by the Sheriff and prosecutor, that knowledge

   does not undermine our confidence in the verdict, as the related evidence would not have

   been admissible at Suggs’s trial as either substantive or impeachment evidence.”); Bogle v. State,

   213 So.3d 833, 840 (Fla. 2017) (“We reject Bogle’s claim that the trial court erred in refusing to

   allow questioning of Karen Cox, who was the prosecutor in Bogle’s case, pertaining to any alleged

   prosecutorial misconduct in other cases.”). And so, even if German’s lawyer had uncovered an

   investigation into Detective Carr’s behavior prior to trial, he would not have been permitted to
                                                  37
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 38 of 70




   impeach Detective Carr with that information. See Delap v. Dugger, 890 F.2d 285, 299 (11th Cir.

   1989) (“[A]s the district court noted, it is highly questionable whether the evidence would have

   been admissible under Florida law. [The police officer] had not been charged nor convicted of any

   crime during Delap’s first or second trials.”).

          Second, “[t]he reasonableness of a counsel’s performance is an objective inquiry.” Waters

   v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995) (en banc). “The test has nothing to do with what

   the best lawyers would have done. Nor is the test even what most good lawyers would have done.

   We ask only whether some reasonable lawyer at the trial could have acted, in the circumstances,

   as defense counsel acted at trial.” Id. To meet the constitutional standard, counsel need not pursue

   every line of inquiry or investigate every possible lead. See Hittson v. GDCP Warden, 759 F.3d

   1210, 1267 (11th Cir. 2014). Instead, “counsel has a duty to make reasonable investigations or

   make a reasonable decision that makes particular investigations unnecessary. Counsel need not

   always investigate before pursuing or not pursing a line of defense. Investigation (even a

   nonexhaustive, preliminary investigation) is not required for counsel reasonably to decline a line

   of defense thoroughly.” Id. (cleaned up). Nor must counsel call every available witness. As the

   Eleventh Circuit has said (more than once): “Which witnesses, if any, to call, and when to call

   them, is the epitome of a strategic decision, and it is one that we will seldom, if ever, second

   guess.” Waters, 46 F.3d at 1512 (emphasis added).

          Detective Murray testified credibly that Detective Carr never threatened German,

   Transcript at 49; that German never indicated any desire to stop talking, id at 55; and that, having

   knowingly waived his Miranda rights, German proceeded to answer all the Detectives’ questions

   cogently and voluntarily, id. at 56. Given this testimony, this Court cannot—with 25 years of
                                                  38
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 39 of 70




   hindsight—fault German’s trial counsel for refusing to call Detective Carr. In fact, counsel’s

   decision was probably the right one. Consider for a moment the options counsel was weighing at

   the time. On the one hand, he could call Detective Carr who (very likely) would have corroborated

   everything Detective Murray had already said. Counsel thus would have done little more than

   allow Detective Carr to—as it were—hammer home the final nail to a coffin Detective Murray

   had meticulously constructed.

          On the other hand, counsel could lie in wait and refuse to call Detective Carr, hoping—

   sensibly, as it turned out—that the State would want to avoid the possible conflicts that sometimes

   arise when two witnesses testify about the same thing. German’s lawyer would then be free to

   avail himself of one of the oldest tricks in the defense lawyer’s playbook—the empty-chair

   defense. See generally Robert Stier, Jr., Revisiting the Missing Inference: Quieting the Loud Voice

   from the Empty Chair, 44 Md. L. REV. 137, 137 (1985) (“[A] litigant’s failure to produce an

   available witness who might be expected to testify in support of the litigant’s case, permits the

   factfinder to draw the inference that had the witness chair been occupied, the witness would have

   testified adversely to the litigant.”). By relying on the State’s burden in criminal cases—and by

   suggesting that the uncalled Detective had coerced German’s confession—counsel might have

   pulled off an unexpected victory by convincing the jurors to draw the following (very) natural

   inference: if the State truly believed in Detective Carr’s story, he could now say, they would have

   called him; that they did not—he was now free to submit—was ineluctable proof of the State’s

   own misgivings about the voluntariness (perhaps even the verity) of German’s purported

   confession. German’s lawyer, in short, made a difficult strategic decision in the face of a complex

   trial problem—a decision that, correct or not, this Court is not at liberty to second-guess. See
                                                 39
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 40 of 70




   Waters, 46 F.3d at 1512 (“Which witnesses, if any, to call, and when to call them, is the epitome

   of a strategic decision, and it is one that we will seldom, if ever, second guess.”); Ward, 592 F.3d

   at 1164 (“Moreover, counsel cannot be adjudged incompetent for performing in a particular way

   in a case, as long as the approach taken might be considered sound trial strategy.” (internal

   citations omitted)).

          German has failed to show that Claim Three has any merit—let alone the kind of

   “substantial” merit that would excuse his procedural default. See Martinez, 566 U.S. at 17–19.

   Claim Three is therefore DISMISSED.

              c. Claim Four: Deposing or Calling “Denise”

          In Claim Four, German criticizes his trial counsel for failing to depose or call Detective

   Murray’s secretary, “Denise,” who transcribed the notes of German’s confession. See Pet. at 15.

   Again, because German did not raise this claim in his first collateral proceeding, see 2001 Rule

   3.850 Motion [ECF No. 12-1] at 107, it is unexhausted and procedurally barred unless German

   can show some excuse.

          At the suppression hearing, Detective Murray testified that the Detectives read German his

   Miranda rights, that German signed a Miranda waiver, that he agreed to speak with the Detectives,

   that he declined the Detectives’ request to record the statement, that (during the interview)

   Detective Murray took notes, and that (days after the interview), “Denise”—Detective Murray did

   not remember her last name—typed up Murray’s notes into a formal report. See Transcript at 36–

   66.

          German argues that his lawyer should have called “Denise,” and that his failure to do so

   “allowed the State to parade the arsenal of unsupported testimony surrounding the alleged
                                               40
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 41 of 70




   confession to the Court and the jury unimpeded, unrebutted, and un-impeached.” Memo at 12. In

   fact, German says, “provided the secretary in fact did exist, and any part of the testimony elicited

   from her through trial counsel’s investigation, deposing her, or calling her as a witness could have

   been used to rebut or impeach the testimony of Detective Murray, petitioner’s assertions that he

   never gave a statement would have had credibility, and the results of the proceedings would have

   been different[,] probably resulting in an acquittal.” Id.

          German’s arguments are unpersuasive. Again, the Eleventh Circuit has instructed district

   courts to defer to trial counsel’s strategic decisions. See Waters, 46 F.3d at 1512. “Given the finite

   resources of time and money that face a defense attorney, it simply is not realistic to expect counsel

   to investigate substantially all plausible lines of defense. A reasonably competent attorney

   often must rely on his own experience and judgment, without the benefit of a substantial

   investigation, when deciding whether or not to forgo a particular line of defense. Consequently,

   counsel has rendered effective assistance even though he decided not to pursue a particular line of

   defense without substantial investigation so long as the decision was reasonable under the

   circumstances.” Gates v. Zant, 863 F.2d 1492, 1498 (11th Cir. 1989).

          Counsel’s decision not to call “Denise” appears reasonable in the circumstances, because

   her testimony would very likely have been irrelevant. Denise, after all, was not present for

   German’s interview and only typed up Detective Murray’s notes some days later. See Transcript

   at 36–66. And so, even if Detective Murray had, through his notes, fabricated the entire

   statement—even if German had never made any statement at all—Denise would have been unable

   to corroborate German’s account. Denise, after all, was not present for the interview and thus could

   not have testified about what did (or did not) transpire there. Trial counsel need not investigate
                                                   41
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 42 of 70




   every rabbit hole—let alone the empty ones. See Hittson, 759 F.3d at 1267 (“Investigation (even

   a nonexhaustive, preliminary investigation) is not required for counsel reasonably to decline to

   investigate a line of defense thoroughly.”).

          German’s Fourth Claim, put simply, is meritless, it is in-“substantial,” and it cannot excuse

   his procedural default. See Martinez, 566 U.S. at 17–19. It is, therefore, DISMISSED.

              d. Claim Eleven: Miranda

          In his Eleventh Claim, German says that his trial counsel was ineffective for not

   challenging the adequacy of the Miranda warnings he was given. See Memo at 17. Specifically,

   German alleges that the Detectives told him only that he had a right to “an attorney before

   questioning”—but did not advise him of his right to “an attorney during questioning.” Id.

   (emphasis added). Again, because German did not raise this Claim in his first collateral

   proceeding, see 2001 Rule 3.850 Motion [ECF No. 12-1] at 107, it is unexhausted and procedurally

   barred unless German can marshal some viable excuse. As with so many of German’s claims,

   however, his counsel cannot be faulted for failing to advance meritless objections. See Nyhuis, 211

   F.3d at 1344 (“[C]ounsel is not ineffective for failing to raise claims ‘reasonably considered to be

   without merit.’”).

          Miranda requires no special incantation. See Florida v. Powell, 559 U.S. 50, 60 (2010)

   (“The inquiry is simply whether the warnings reasonably convey to a suspect his rights as required

   by Miranda.” (cleaned up)). In Powell, the officers had told the defendant that he had “the right to

   talk to a lawyer before answering any of their questions.” Id. at 61–62. The Florida Supreme Court

   vacated Powell’s conviction after concluding that, by advising Powell of his right to have counsel

   before questioning, the officers had implied that Powell had no such right during the interview—
                                                   42
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 43 of 70




   an implication that, in the Florida court’s view, violated the spirit of Miranda. Id. at 63. The United

   States Supreme Court reversed. The word “before,” the Court held, “merely conveyed when

   Powell’s right to an attorney became effective.” Id. at 62. But the officers’ use of

   “before” did not suggest that, once the questioning had begun, Powell’s lawyer would have had to

   leave the interview room—an inference the Court found far-fetched. As the Court reasoned:

          To reach the opposite conclusion, i.e., that the attorney would not be present
          throughout the interrogation, the suspect would have to imagine an unlikely
          scenario: To consult counsel, he would be obliged to exit and reenter the
          interrogation room between each query. A reasonable suspect in a custodial setting
          who has just been read his rights, we believe, would not come to the
          counterintuitive conclusion that he is obligated, or allowed, to hop in and out of the
          holding area to seek his attorney’s advice. Instead, the suspect would likely assume
          that he must stay put in the interrogation room and that his lawyer would be there
          with him the entire time.

   Id. at 62–63. The Supreme Court, in short, has rejected the very argument German says his lawyer

   should have made in this case.

          Because German’s Miranda objection would have been meritless, his contention that trial

   counsel should have raised it is not a “substantial” one; it thus does not excuse his procedural

   default. See Martinez, 566 U.S. at 17–19. Claim Eleven, in sum, is DISMISSED.

              e. Claim Fourteen: Rebuttal Closing Argument

          In Claim Fourteen, German argues that his trial counsel was ineffective for allowing the

   State to make a rebuttal closing argument to the jury. See Pet. at 29. But, while German supported

   his Claim with legal citations, see Memo at 19, he later abandoned it in his Reply. See Reply [ECF

   No. 14] at 6 (“[I]t appears that the Respondent is correct, that the defense in fact did get the final

   closing argument.”).


                                                     43
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 44 of 70




          German now objects to the Report’s conclusion that he abandoned Claim Fourteen. Obj. at

   4. But German has already conceded that his lawyer got the final say before the jury. See Reply at

   6. And he was right—because, in fact, that is what happened. See Transcript at 755–67 (showing

   that it was German’s lawyer, not the State’s, who gave the final closing argument). German’s

   lawyer cannot be faulted for failing to object to something that—even German now agrees—never

   transpired. Claim Fourteen is therefore DISMISSED.

              f. Claims Five, Six, Ten, Twelve, and Fifteen

          Martinez only excuses defaulted claims of ineffective assistance of trial counsel. See

   Martinez, 566 U.S. at 17–19. For all other defaulted claims, a habeas petitioner must point to “some

   objective factor external to the defense that impeded counsel’s efforts to comply with the State’s

   procedural rule.” Murray, 477 U.S. at 488. In Claims Five, Six, Ten, Twelve, and Fifteen, German

   does not assert that his trial counsel was ineffective. Instead, in those Claims, German alleges that

   the trial court erred. 15 Martinez thus cannot help German as to these Claims. And, because German

   points to no other excuse to justify his procedural default on these Claims, 16 see Obj. at 2, they are

   all DISMISSED.



   15
      Claim Five challenges the court’s decision to admit the confession; Claim Six attacks the court’s
   decision to admit certain hearsay statements; Claim Ten alleges that the court was vindictive
   towards German; Claim Twelve avers that the court erred in its jury instructions; and Claim Fifteen
   advances a charge of cumulative error. See Pet. at 17–18, 24, 26, 28.
   16
      German, for instance, could have argued, that he is “actually innocent.” Cf. McKay v. United
   States, 657 F.3d 1190, 1196 (11th Cir. 2011) (“Under the actual innocence exception—as
   interpreted by current Supreme Court doctrine—a movant’s procedural default is excused if he can
   show that he is actually innocent either of the crime of conviction or, in the capital sentencing
   context, of the sentence itself.”). German, however, has made no such claim. Indeed, he failed to
   object to the Report’s conclusion that the “actual innocence” exception does not apply to him. See
   Obj. at 1–2. The Court can find no clear error there.
                                                    44
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 45 of 70




            II.    The Exhausted Claims: Two, Seven, Eight, Nine, and Thirteen

            A.     Claim Two: Newly Discovered Evidence

            In Claim Two, German criticizes the trial court, which denied his 2004 Rule 3.850 motion,

   for (1) not holding an evidentiary hearing on what he says was newly discovered evidence of

   Detective Carr’s misconduct and (2) concluding that German’s newly discovered evidence claim

   was time-barred under state law. See Memo at 9 (“The Trial Court’s Use of An Inadequate

   Procedure for Deciding the Threshold Question in Petitioner’s Newly Discovered Evidence Brady

   Claims Resulted in A Decision that was Based on an Unreasonable Determination of the Facts in

   Light of the Evidence Presented in the Body of the Motion and Denied Petitioner His Right to a

   Full and Fair Hearing[.]”). The Report recommended that Claim Two be denied because “[d]enial

   of an evidentiary hearing in state court is not cognizable in a federal habeas proceeding.” Report

   at 23 (cleaned up). German objects. In his view, the state court’s finding that his 2004 Rule 3.850

   motion was untimely constitutes “an unreasonable determination of the facts” in violation of §

   2254(d)(2). Obj. at 4–5. German is mistaken.

            As an initial matter, the Report is correct that “the failure of a state post-conviction court

   to conduct an evidentiary hearing is not a ground of federal habeas relief.” Anderson v. Sec’y for

   Dept. of Corr., 462 F.3d 1319, 1331 (11th Cir. 2006). To the extent, therefore, that German’s

   Claim Two is premised on the state court’s unwillingness to hold an evidentiary hearing, the Claim

   fails.

            On the merits, though, the Claim fares no better. In essence, German’s Claim Two hinges

   on a July 28, 2002 Miami Herald article, in which Detective Carr was accused of threatening other

   suspects with violence. See 2004 Rule 3.850 Motion [ECF 12-1] at 213, 215, 219. These
                                             45
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 46 of 70




   accusations apparently culminated in a September 9, 2002 decision from this Court, in which Judge

   Graham found that the petitioner in that case had established his “actual[] innocen[ce],” which

   “opens the gateway for the Court to hear [his] procedurally defaulted claims.” Brown v. Singletary,

   229 F. Supp. 2d 1345, 1366 (S.D. Fla. 2002). Judge Graham grounded his holding in some “newly

   discovered evidence”—namely that “an individual named Andrew Johnson (‘Johnson’) had

   implicated himself in the murder in statements to undercover officers and a confidential

   informant.” Id. at 1351. In so finding, Judge Graham did note (if parenthetically) that, “[a]lthough

   this phase of the case is not related to Petitioner’s confession, and whether it was knowing and

   voluntary, it is interesting to note that both Petitioner and King gave their statements to Detectives

   Carr and Thomasevich. Both Petitioner and King claim to have been physically assaulted before

   giving their statements and to have been shackled to the ground.” Id. at 1364. Note, though, Judge

   Graham’s conclusion: “without an evidentiary hearing on these issues [relating to Detective Carr],

   the Court is not in a position to determine the truth or falsity of these allegations.” Id. Ultimately,

   then, Judge Graham decided “to defer hearing Petitioner’s procedurally barred claims and allow

   Petitioner to return to state court to pursue both his substantive actual innocence claim and his

   potential new Brady claim.” Id.

           Rule 3.850 requires Florida prisoners to bring their claims of newly discovered evidence

   within two years “of the time the new facts were or could have been discovered with the exercise

   of due diligence.” By his own admission, German did not file his 2004 Rule 3.850 motion—in

   which he advanced his arguments about Detective Carr—until October 19, 2004, more than two




                                                     46
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 47 of 70




   years after the publication of the facts on which it was premised. 17 See 2004 Rule 3.850 Motion

   [ECF No. 12-1] at 211. Far from establishing, then, that the state court engaged in “an unreasonable

   determination of the facts,” 18 the record suggests that the state court was right: German’s Rule

   3.850 motion was time-barred. Claim Two is thus DISMISSED.

              B. Claim Seven: Peremptory Challenges

          In Claim Seven, German criticizes his trial counsel for (1) miscounting the number of

   peremptory strikes he had used and (2) refusing the judge’s offer to give him more. See Pet. at 19.

   Towards the end of voir dire, the judge—who (mistakenly) believed that German had exercised

   all ten of his peremptories when, in fact, he had used only nine—offered German some additional

   challenges. Obj. at 6. But German’s lawyer—who likewise believed that he had used all ten

   strikes—declined the offer. Id. The trial court that denied German’s 2001 Rule 3.850 motion

   concluded that counsel’s performance was not deficient. See Report at 30–31. The Report, for its

   part, determined that this conclusion by the state court was not “contrary to,” and did not “involve[]

   an unreasonable application of[,] clearly established Federal law.” Id. German objects and

   contends that, “had counsel known that he had used only nine of the ten allotted challenges, then

   he would not have requested additional ones.” Obj. at 6.

          When a habeas petitioner challenges a state court’s determination of a previously raised

   claim of ineffective assistance of counsel, “[t]he question is not whether a federal court believes

   the state court’s determination under the Strickland standard was incorrect but whether that



   17
      N.B. This is true whether the premised fact was the July 2002 Herald article or the September
   2002 decision by Judge Graham.
   18
      28 U.S.C. § 2245(d)(2).
                                                  47
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 48 of 70




   determination was unreasonable—a substantially higher threshold.” Knowles v. Mirzayance, 556

   U.S. 111, 123 (2009) (cleaned up); see also id. (“And, because Strickland’s is a general standard,

   a state court has even more latitude to reasonably determine that a defendant has not satisfied that

   standard.”). “The [Strickland] test has nothing to do with what the best lawyers would have done.

   Nor is the test even what most good lawyers would have done. We ask only whether some

   reasonable lawyer at the trial could have acted, in the circumstances, as defense counsel acted at

   trial[.]” Waters, 46 F.3d at 1512. When it comes to trial counsel’s decisions during voir dire,

   federal habeas courts must “defer to trial counsel’s performance and eschew the distorting effects

   of hindsight.” Harvey v. Warden, Union Corr. Inst., 629 F.3d 1228, 1247 (11th Cir. 2011).

          In denying German’s 2001 Rule 3.850 motion, the state court adopted the state’s response

   as its own opinion. See Order Denying 2001 Rule 3.850 Motion [ECF No. 12-1] at 203. In that

   response, the State pointed out that, “before exercising a single strike, counsel secured a promise

   from German that the Defendant would ‘speak out’ if there was any disagreement about the jurors

   as selected.” Id. at 147. The State was right. The salient exchange went like this:

          Mr. Cohen:             It is now ten after five, Darryl. You and I have been back there going
                                 over this for about a half an hour; is the correct?

          The Defendant:         Not that long.

          Mr. Cohen:             About twenty minutes or so. We went back there quarter of. We
                                 went over all the numbers from one to fifty together.

          The Defendant:         Yes.

          Mr. Cohen:             We talked about the jurors and who you like and who you don’t like.

          The Defendant:         Yes.


                                                    48
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 49 of 70




          Mr. Cohen:              And, if at any time I’m up here I say something different that [sic]
                                  we discuss [sic], you’ll speak out?

          The Defendant:          Yes.

   Opinion Denying 2001 Rule 3.850 Motion [ECF No. 12-1] at 147.

          The state court further found that “German was more than an active participant in the

   selection process.” Id. at 143. The court held that “[c]ounsel allowed the Defendant to have final

   say if there was any disagreement during the selection.” Id. at 143–44. In fact, before agreeing to

   the jury, German’s defense counsel conferred with German and, based on German’s input, struck

   one of the (previously selected) jurors. See id. at 168. The conferral—and subsequent strike—

   proceeded this way:

          The Court:              Defense, do we have a jury?

          Mr. Cohen:              If I could have a moment to confer with my client?

          [Pause in proceedings.]

          Mr. Cohen:              Strike twenty-one, Judge.

   Id. Finally, the state court concluded that “the Defendant remained silent as his counsel ‘passed’

   on opportunities to strike each of the jurors he now complains about in favor of striking other

   individuals.” Id. at 144.

          Because German challenges exactly none of these facts, this Court must presume their

   truth. See 28 U.S.C. § 2254(e)(1) (“In a proceeding instituted by an application for a writ of habeas

   corpus by a person in custody pursuant to the judgment of a State court, a determination of a factual

   issue made by a State court shall be presumed to be correct. The applicant shall have the burden

   of rebutting the presumption of correctness by clear and convincing evidence.”). Given this

                                                    49
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 50 of 70




   presumption, German has not established that the state court’s determination was “so lacking in

   justification that there was an error well understood and comprehended in existing law beyond any

   possibility for fairminded disagreement.” Woods, 575 U.S. at 316. German’s lawyer conferred

   with him during voir dire; German, in fact, agreed that he would “speak out” if he objected to his

   lawyer’s selections; and, when (on one occasion) he disagreed with his counsel’s choices, German

   insisted on a different course. And yet, despite all this, German never objected to counsel’s

   decision not to accept additional strikes. This silence strongly suggests that German acceded to

   this strategic decision precisely because he was satisfied with the jurors his lawyer had selected.

   But, to the extent German’s point is that the record is (at best) ambiguous about his accession, it

   is important to remember that “an ambiguous or silent record is not sufficient to disprove the strong

   and continuing presumption [of counsel’s competency]. Therefore, where the record is incomplete

   or unclear about counsel’s actions, we will presume that he did what he should have done, and that

   he exercised reasonable professional judgment.” Chandler, 218 F.3d at 1315 n.15 (11th Cir. 2000).

          In any case, German has failed to establish that the lack of a tenth strike prejudiced him in

   any way. Strickland, 466 U.S. at 694 (“The defendant must show that there is a reasonable

   probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

   been different.”). He has not, for instance, pointed to a single juror against whom he would have

   levied this tenth strike. Nor has he even attempted to show that the removal of that one mystery

   juror—and his or her replacement by the next juror in line (whoever that might have been)—would

   have made any difference at all. Nor could he. The jury, after all, was composed of twelve human

   beings, each of whom—after hearing all the evidence—voted to convict German. And German

   does not explain why replacing any one of these twelve with an alternate juror would have altered
                                                  50
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 51 of 70




   this unanimous result. Cf. Miller v. United States, 562 F. App’x 838, 845 (11th Cir. 2014) (“Miller

   cannot show that failing to strike the juror undermined confidence in the trial’s outcome.

   Accordingly, the failure to strike the juror was simply insufficient to prejudice the outcome of the

   trial.”); Babb v. Crosby, 197 F. App’x 885, 887 (11th Cir. 2006) (“[T]he Supreme Court has not

   concluded that a lawyer who leaves an arguably biased juror on a jury is per se ineffective.”).

           Claim Seven is, for all these reasons, DISMISSED.

           C.      Claim Eight: Naming the Co-Defendants in the Jury Instructions

           German next chastises the trial court for naming his co-defendants in the jury instructions.

   See Pet. at 20–21. The Report concluded that any error in the jury instructions was an error of state

   law and, thus, not cognizable here. See Report at 32–33. German objects. Although he concedes

   that jury-instruction errors are not typically subject to federal review, he insists that “[t]his practice

   is unprecedented in that, it had never been done in any Florida Court, which rendered the entire

   trial fundamentally unfair.” Obj. at 7.

           Generally speaking, the “fact that the instruction was allegedly incorrect under state law

   is not a basis for habeas relief.” Estelle, 502 U.S. at 71–72. The Supreme Court, however, has

   carved out an exception to this rule for cases in which “the ailing instruction by itself so infected

   the entire trial that the resulting conviction violates due process.” Id. at 72 (quoting Cupp v.

   Naughten, 414 U.S. 141, 147 (1973)). In deciding whether the challenged instruction “infected”

   the entire trial, “the habeas court should consider the context of the instructions as a whole as well

   as the entire trial record.” Parker v. Sec’y for Dept. of Corr., 331 F.3d 764, 779 (11th Cir. 2003).

   In reviewing a challenged jury instruction, this Court must assess “whether there is a reasonable


                                                      51
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 52 of 70




   likelihood that the jury has applied the challenged instruction in a way that violates the

   Constitution.” Estelle, 502 U.S. at 72. 19

          German advances two arguments in support of his position that naming his co-defendants

   “infected” his entire trial. First, he says that the trial court’s decision to name his co-defendants

   was “unprecedented.” Obj. at 7. Second, he contends that placing him alongside two other

   criminals made it “impossible for the jury to distinguish evidence admitted against petitioner and

   the co-defendants, or apply the law regarding his guilt or innocence individually.” Memo at 18.

   Both arguments fail.

           On the first, German cites no case or rule for the proposition that a state court violates due

   process whenever it uses a jury instruction that has never been used before. See Obj. at 7. Trial

   judges must tailor their jury instructions to the specific circumstances of each case—a laborious,

   fact-intensive process that often requires judges to try new things. Trial judges thus routinely

   cobble together instructions—or craft new ones—in ways that help the jury understand the law

   and apply it to the facts. Nothing about this violates the Due Process Clause. See United States v.

   Veltmann, 6 F.3d 1483, 1492 (11th Cir. 1993) (“We have on countless occasions approved jury

   instructions which did not exactly track pattern language.”); Kaplan v. Daimlerchrysler, A.G.,

   2003 WL 22023315, at *4 (11th Cir. 2003) (“[T]he absence of such an instruction in

   Florida’s standard jury instructions does not render the instruction improper. Judges are not

   restricted to standard jury instructions in formulating and giving jury instructions.”); Jennings v.



   19
     N.B., “an omission, or incomplete instruction, is less likely to be prejudicial than a misstatement
   of the law.” Estelle, 502 U.S. at 72 (citing Henderson v. Kibbe, 431 U.S. 145, 155 (1977)).

                                                    52
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 53 of 70




   BIC Corp., 181 F.3d 1250, 1254 (11th Cir. 1999) (“If the instructions accurately reflect the law,

   the trial judge is given wide discretion as to the style and wording employed in the instruction.”).

          Anyway, there was nothing “unprecedented” about naming co-defendants in a jury

   instruction. Cf. Puiatti v. McNeil, 626 F.3d 1283, 1316 (11th Cir. 2010) (“The Supreme Court has

   held that co-defendants do not suffer prejudice simply because one co-defendant’s defense

   directly inculpates another, or it is logically impossible for a jury to believe both co-defendants’

   defenses.” (internal citations omitted)); Garzon v. State, 980 So.2d 1038, 1043 (Fla. 2008) (“If the

   law of principals applies to a defendant’s conduct, that defendant can properly be convicted for a

   codefendant’s criminal acts,” and so, “[w]e agree that the use of ‘and/or’ in this case did not result

   in fundamental error.”). The trial judge’s decision to include the names of German’s co-defendants

   in the jury instructions was thus not (even remotely) erroneous.

          And, even if it had been, the Florida Supreme Court has emphasized that individual verdict

   forms—like the one at issue here, see Verdict Forms [ECF No. 12-1] at 21–23—can cure otherwise

   misleading instructions. See Garzon, 980 So.2d at 1044 (“[T]he verdict forms focused on one

   defendant and one crime each. The jury therefore had before it individualized jury forms that

   further reinforced the individualized consideration each defendant was to receive. Working in

   tandem, the instructions and verdict forms strongly emphasized to the jury that each defendant was

   to receive an individualized consideration.”).

          German’s second argument merits little discussion. The trial court properly instructed the

   jurors that “Brenda Babrow and Eric Anderson are not for your consideration. Solely the verdict

   you will render will be as to Daryl German.” Transcript at 145. And, as the Eleventh Circuit has

   said many times, we must “presume juries follow their instructions.” United States v. Roy, 855
                                                53
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 54 of 70




   F.3d 1133, 1187 (11th Cir. 2017). German provides nothing but baseless speculation for his view

   that the jurors ignored their oaths and disregarded the court’s instructions.

          Either way, as the State pointed out in its response to German’s direct appeal, the conduct

   of German’s co-defendants was directly relevant to the charges in German’s case. The State, after

   all, argued at trial that German was a principal under either of two alternate theories of liability:

   premeditated murder and felony murder. See State’s Response to Direct Appeal Opening Brief

   [ECF No. 12-1] at 98. And, the State argued, the jury could find German guilty as a principal

   (applying either theory) because, under Florida law, “one who participates with another in a

   common criminal scheme is guilty of all crimes committed in furtherance of that scheme regardless

   of whether he or she physically participates in that crime.” Jacobs v. State, 396 So.2d 713, 716

   (Fla. 1981); Staten v. State, 519 So.2d 622, 624 (Fla. 1988) (“Under our law, both the actor and

   those who aid and abet in the commission of a crime are principals in the first degree. In order to

   be guilty as a principal for a crime physically committed by another, one must intend that the crime

   be committed and do some act to assist the other person in actually committing the crime.” (internal

   citations omitted)). The jury was thus required to consider the conduct of German’s co-

   defendant’s—together with the question of German’s participation, if any, “in a common criminal

   scheme”—in deciding German’s fate. Naming those co-defendants so that the jurors could easily

   identify the acts of each participant in the scheme and then decide whether (and to what extent)

   German should be held responsible for those acts was thus sensible and proper.

          Finally, even if the trial court had erred by including the names of German’s co-defendants

   in the jury instructions, there’s no reason to believe that this error prejudiced him in any way.

   During several days of trial, the co-defendants’ names were repeatedly invoked—all without any
                                                   54
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 55 of 70




   objection from German. See, e.g., Transcript [ECF No. 13-1] at 144, 147, 148, 150, 369, 530, 532,

   698. In fact, German’s counsel invoked their names in both his opening statement and his closing

   arguments. Id. at 152, 155, 157, 702, 706, 708. And, at closing, German’s lawyer (correctly)

   implored the jurors that “[y]ou don’t know what happens to the other two. You’re not supposed to

   take that into consideration. You’re not supposed to guess or speculate what happened to the other

   two.” Id. at 695–96.

             German never explains how he could have been prejudiced by the judge’s repetition of

   two names the jurors had heard many times already. More fundamentally, the jury heard and saw,

   over several days, graphic evidence of the victim’s murder. To think that their ability to listen to

   the evidence—and to follow the court’s instructions—was inhibited, not by this gruesome

   evidence, but by the judge’s innocuous incantation of the co-defendants’ names, strains credulity.

            But, even if German could show prejudice, he cannot establish that the court’s error

   “infected the entire trial” with unfairness. German was assisted throughout trial by competent

   counsel who ably cross-examined the State’s witnesses and repeatedly called into question much

   of the State’s evidence. See, e.g., Transcript at 191–225 (voir dire and cross-examination of the

   victim’s neighbor); id. at 239–41 (cross-examination of second neighbor); id. at 263–69 (cross-

   examination of medical expert); id. at 542–82 (cross-examination of Detective Murray); id. at 593–

   614 (re-cross of Detective Murray). German was afforded the opportunity to call his own

   witnesses, to present his own evidence, and to testify in his own defense—opportunities he, for his

   own reasons, refused. 20 Id. at 749:2. And German’s counsel gave the jury an impassioned closing



   20
        Much more on this below.
                                                   55
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 56 of 70




   argument—in which he specifically addressed the co-defendants’ inclusion in the jury instructions

   and compellingly urged the jurors not to hold the co-defendants’ conduct against German. Id. at

   695. The inclusion of German’s co-defendants’ names in the jury instructions thus did not “infect”

   an otherwise fair (if imperfect) trial.

           German’s Claim Eight is therefore DISMISSED.

               D. Claim Nine: Trial Counsel’s Threat to Abandon German if he Testified

           German’s Ninth Claim is that he was denied effective assistance of counsel because his

   defense attorney threatened to abandon him if he testified and because the trial court scared

   German out of testifying. Memo. at 22. The Report did not address this second aspect of Claim

   Nine—which German now characterizes as his “smoking gun.” Obj. at 7. But this aspect of Claim

   Nine is not, as German’s Petition suggests, a claim of ineffective assistance of counsel. Pet. at 22.

   It is, rather, a critique of the judge’s right-to-testify/right-to-remain-silent colloquy, which German

   never presented to the state courts. And, since German provides no excuse for his failure to exhaust

   this now-procedurally-barred claim (see Pet. at 22; Obj. at 7), this Court cannot consider it. See

   Coleman, 501 U.S. at 750 (“In all cases in which a state prisoner has defaulted his federal claims

   in state court pursuant to an independent and adequate state procedural rule, federal habeas review

   of the claims is barred unless the prisoner can demonstrate cause for the default and actual

   prejudice as a result of the alleged violation of federal law, or demonstrate that failure to consider

   the claims will result in a fundamental miscarriage of justice.”).

           In the second part of Claim Nine, German says that, after he changed his mind about

   testifying, his lawyer took him aside and threatened to abandon his defense if German took the

   stand. See Pet. at 22. German did present this claim to the Florida state courts in his 2001 Rule
                                                  56
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 57 of 70




   3.850 motion. See [ECF No. 12-1] at 126. But the state court rejected it and adopted the State’s

   response as its opinion. See Order Denying 2001 Rule 3.850 Motion [ECF No. 12-1] at 203. In the

   state court’s view, “there is no factual description of the testimony the defendant would have

   offered upon which this Court can find any prejudice.” Opinion Denying 2001 Rule 3.850 Motion

   [ECF No. 12-1] at 144.

          “A claim that a defendant’s right to testify was violated by defense counsel is analyzed as

   a claim of ineffective assistance of counsel.” Topete v. United States, 628 F. App’x 1028, 1029

   (11th Cir. 2015) (citing United States v. Teague, 953 F.2d 1525, 1534 (11th Cir. 1992)). Again,

   when a habeas petitioner challenges a state court’s denial of a previously-raised claim of

   ineffective assistance of counsel, “[t]he question ‘is not whether a federal court believes the state

   court’s determination’ under the Strickland standard ‘was incorrect but whether that determination

   was unreasonable—a substantially higher threshold.’” Knowles, 556 U.S. at 123. For “a state

   court’s application of [Supreme Court] precedent” to be “‘unreasonable, the state court’s decision

   must have been more than incorrect or erroneous. The state court’s application must have been

   objectively unreasonable.” Wiggins, 539 U.S. at 520–21 (cleaned up).

          This Court agrees with the state court’s resolution of this issue for four reasons.

          First, German has not shown—as he was required to—that counsel’s (alleged) interference

   with his right to testify caused him any prejudice. See Teague, 953 F.2d at 1535 (“[T]he defendant

   must show that the deficient performance prejudiced the defense.”). Prejudice means that there

   was “a reasonable probability that, but for counsel’s unprofessional errors, the result of the

   proceeding would have been different.” Strickland, 466 U.S. at 694.


                                                    57
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 58 of 70




          In the “Prejudice” section of his 2001 Rule 3.850 motion, German argued that, “if the jury

   would have been presented with the testimony of the defendant, the line of questioning the

   defendant wanted counsel to pursue, the jury would have been presented with the ‘total picture’,

   [sic] both sided [sic] of the story in other words, for the jury to use in their deliberative process,

   the possibilities are very high, the defendant would have been acquitted.” 2001 Rule 3.850 Motion

   [ECF No 12-1] at 134. To reiterate: the state court rejected this claim because German failed to

   submit some (even cursory) recitation of what his testimony would have been. And this makes

   sense. How can we know whether his testimony would have been as persuasive as he now claims—

   so compelling, in fact, that it would have impelled twelve people who voted to convict him to

   change their minds and acquit—without knowing what he would have said?

          Whether it makes sense or not, though, German has cited no case—not in his Petition, nor

   in his Memorandum of Law, nor even in his Objections—for the proposition that the state court’s

   decision was “contrary to” federal law. See generally Pet. at 22; Memo at 19; Obj. at 7. And,

   indeed, this Court has found no case that would support German’s view that, in adjudicating an

   interference-with-the-right-to-testify claim, a state court is prohibited from demanding to hear

   what the proposed testimony would have been. To the contrary, federal habeas courts regularly

   permit state courts to require some showing of what the petitioner would have said. See, e.g., Vega-

   Encarnacion v. United States, 993 F.2d 1531, 1535 (1st Cir. 1993) (“What is lacking, obviously,

   is any indication of exactly what appellant’s testimony would have been. . . . In the absence of this

   kind of specificity, it is impossible to determine that, but for counsel’s alleged errors, the result

   below would have been different.”); Marquez v. United States, 2013 WL 12336140, at *33 (S.D.

   Fla. June 17, 2013) (“Here, Marquez makes no mention of what he would have testified to that
                                               58
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 59 of 70




   would have altered the result of his case. Thus, Marquez fails to satisfy the second prong

   of Strickland.”); Turman v Jones, 2017 WL 2222380, at *18 (N.D. Fla. Apr. 17, 2017)

   (“Petitioner’s general assertion that he would have refuted Katie’s testimony and testified as to his

   own version of events is insufficient to show a reasonable probability the jury would have

   discredited not only Katie’s testimony, but Scott Wilson’s testimony, if Petitioner had testified.”);

   Lee v. Thomas, 2012 WL 1965608, at *37 (S.D. Ala. May 30, 2012) (“[Petitioner] does not say

   what testimony he would have provided. He makes no showing that his testimony would have

   mattered at all for purposes of mitigation. Given these glaring infirmities in petitioner’s showing

   under the prejudice prong of the Strickland analysis, the Court finds no error in the Alabama

   courts’ resolution of this issue in Lee’s Rule 32 petition.”).

           Second, German never addresses the reality that—had he testified—he would have been

   impeached with his seven prior convictions for “felon[ies] or crimes involving dishonesty or

   perjury.” Transcript at 618. Because German did not testify, the jury never heard about any of

   these prior misdeeds. In other words, without knowing what German would have said, the Court

   can be sure of only one thing with respect to his proposed testimony: it likely would have

   redounded very much to his detriment. Cf. Pericles v. United States, 567 F. App’x 776, 784 (11th

   Cir. 2014) (“In fact, Pericles’s testimony could have even hurt his case. . . . If Pericles had testified,

   the government undoubtedly would have cross-examined him about the five state felony

   convictions he sustained over an eight-year criminal career. The jury’s impression of Pericles

   would likely have been unfavorable.” (internal citations omitted)).

           Third, German’s only “proof” of his claim that his trial counsel threatened to abandon him

   is the following comment from the trial judge: “The Court: Well I think you have a duty to
                                               59
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 60 of 70




   represent your client throughout the trial and for me to say, no, I don’t want you to participate, I

   think that would be inviting error on a reversible.” Transcript at 742–43. The state court found that

   this comment did not support German’s allegations, see Opinion Denying 2001 Rule 3.850 Motion

   [ECF No. 12-1] at 144, and a careful review of the record confirms this conclusion.

          German, in fact, grossly distorts the trial court’s comment, which must be read in context.

   Because the court had allowed German to change his mind—to testify after he had initially chosen

   not to—it had to grapple with the fact that the lawyers had already given their closing arguments.

   Recognizing the awkwardness of this procedure, the prosecutor (Loe) asked the court for

   permission to argue that German had known about his right to testify before closings—the

   implication being that German had cleverly waited until after the prosecutor’s closing precisely so

   that he could hear what the prosecutor had to say and, in his subsequent testimony, rebut it. With

   the prosecutor and the court going back and forth on what (if anything) the jurors should be told

   about all this, defense counsel interjected and asked for permission to “participate in” the

   discussion, which led the court to make the comment on which German’s Claim now hinges. The

   whole exchange went like this:

          The Court:              But my feeling is that the whole purpose of this procedure is to try
                                  to arrive at a total picture of what happened and if that can be done
                                  better by overlooking certain procedural requirements, such as how
                                  allowing a defendant at this time prior to the jury deliberating to hear
                                  from him, I think that is important. Now, let me say one other thing
                                  that the defendant should consider. Your attorney has made an
                                  excellent closing argument. It is conceivable that the jury has a
                                  reasonable doubt; and by your testifying, that you are going to
                                  eliminate that reasonable doubt. Do you understand that?

          Mr. Cohen: [sic]        Yes.

          The Court:              Do you still wish to proceed?
                                                    60
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 61 of 70




         The Defendant:   Yes.

         The Court:       Now, what instruction, if any do the parties want me to give to the
                          jury with reference as to what happened? What I suggest is that even
                          though the parties have rested, that the defendant has requested that
                          he be permitted to testify, and that I will permit it. Is there any
                          objection to that instruction?

         Mr. Loe:         No. He previously told the Court, in no uncertain terms, that he did
                          not wish to testify. He wished to exercise his right to remain silent
                          because he’s had the advise [sic] of counsel, had the Court’s
                          colloquy and inquiry. I would ask the Court’s permission to be able
                          to go into that because now he has heard my closing argument. I
                          don’t know what he’s going to say. I would like the jury to know he
                          previously had an opportunity. He declined that, Judge. You’ve been
                          practicing law for 30 years. You’ve never heard of it. I’ve never
                          heard of this. I’ve never even read a case on this. So it’s definitely a
                          case of first impressions. And if he wants to stick it to me by
                          listening to my closing arguments, how I sum up the evidence and
                          get up there and say, well let me explain this, this, this and this and
                          that’s why it’s not true and not the way the State said it. I think the
                          jury should at least have an understanding that he had an opportunity
                          to do it before. He didn’t want to do it then and he only wants to do
                          it now that I’ve given my closing. It goes to his motive for his
                          testifying at this juncture.

         The Court:       All right. Since he has an absolute right to either testify or not testify,
                          his motive for wanting to testify at this point would be irrelevant as
                          it relates to his guilt or innocence. In other words, I don’t want there
                          to be a comment any more on his right to remain silent than on his
                          right to testify.

         Mr. Loe:         I’m with you on that, but you know me, you’ve seen me practice
                          law. You’ve seen me try cases. I don’t tie it up.

         Mr. Cohen:       Can I ask the Court one question for my own direction? I’m going
                          to ask you for direction on this. Is there argument you would you
                          [sic] like my participation in or you won’t –

         The Court:       All of a sudden you’re asking whether I want your participation.

         Mr. Cohen:       I know I’ve been strong from all the others but I need –
                                           61
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 62 of 70




         The Court:       Well, I think you have a duty to represent your client
                          throughout the trial and for me to say, no I don’t want you to
                          participate, I think would be inviting error on a reversible.

         Mr. Cohen:       I guess what I’m saying, if you think there is something between the
                          State and you.

         The Court:       No, it’s not between the State and me. You are a party here and I’m
                          not really inclined to allow the State to comment about what
                          procedures are because the jury is going to decide based on facts.
                          And for either side to comment that, well, the defendant is really
                          trying to snooker me here by waiting until I make the arguments and
                          then testify, I don’t see how it’s going to assist the jury and it’s
                          surely not any of the weighing of the evidence requirements that’s
                          in the instruction. And I don’t see where it helps the decider of facts.

         Mr. Loe:         He got to hear my closing of closely guarded secrets. That’s my
                          work product. I don’t share that with anyone, and I have shared it
                          with him. And now he is going to get up. I feel –

         The Court:       I’ll permit you to address any additional portion based on what he
                          says. You will have an opportunity to address it. The whole purpose
                          of this is to gather the truth.

         Mr. Loe:         I’m with you, believe me.

         The Court:       Not to say that the defendant is a bad guy because he didn’t follow
                          procedure. And if I allow you to comment on that, then that’s
                          basically what you argue and you’re saying this guy is really a bad
                          guy because he didn’t follow the rules of criminal procedure.

         Mr Loe:          That’s not my argument. My argument –

         The Court:       That’s the way it would be interpreted. And I’m instructing you not
                          to do it.

         Mr. Loe:         Fine.




                                            62
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 63 of 70




   Id. at 740:6–45:11. The “participation” to which the court referred, in other words, was counsel’s

   participation in the discussion about what, if anything, the jury should be told—and not, as German

   insists here, his participation in German’s case as a whole.

           Fourth, German’s claim that his lawyer threatened to abandon him is strongly belied by

   the following colloquy with the trial judge (which came after German decided, for a second time,

   not to testify):

           Mr. Cohen:            I’ve had sufficient time to discuss it with Daryl German, and I would
                                 indicate that just my final statement to him was, from this point on,
                                 it’s between you and the Court. I’ve given him my advice. He told
                                 me now what he thinks he wants to do and I would like him to tell
                                 the Court or the Court to make your own inquiry to your satisfaction.

           The Court:            Mr. German, what would you like to do?

           The Defendant:        I will not testify.

           The Court:            Okay. So at this point, the defense is going to give its portion of his
                                 sandwich.[21]

           Mr. Cohen:            Just for clarification Daryl, we talked about it, is that right?

           The Defendant:        Yes.

           Mr. Cohen:            I gave you the pros and cons about it, correct?

           The Defendant:        Yeah.

           Mr. Cohen:            You were concerned that you felt that certain things that were said
                                 that you felt you wanted to answer and I talked to you about what
                                 was important and what isn’t and what the law is and my job as the
                                 attorney, correct?

           The Defendant:        Yes.


   21
      The “sandwich” here refers to the bifurcating of German’s closing arguments into two
   sections—one before the State’s closing and the second after. See Transcript at 693.
                                                  63
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 64 of 70




          Mr. Cohen:       And did you feel you understood and agreed with the things I said?

          The Defendant:   Yeah.

          Mr. Cohen:       Did you feel that if there were small details about this, you’d have
                           an opportunity later on to tell Judge Shapiro?

          The Defendant:   Yeah.

          Mr. Cohen:       And you feel now, without question, this is the correct decision?

          The Defendant:   Yeah.

          The Court:       All right. You’re telling me that it is not going to make a difference
                           as far as whether you’re guilty or not guilty. I do not decide whether
                           you’re guilty or not guilty. That is solely on the purview of the jury,
                           so if you have anything that bears on whether or not you want to
                           testify that goes to guilt or innocence and they will decide it. In the
                           event they find you guilty, then I have no choice as far as sentence
                           if they find you guilty of murder in the first degree, I’m required by
                           law to sentence you to life with a minimum mandatory sentence of
                           25. So whether you tell me one thing or two things, I still have to
                           impose the same sentence if they find you guilty. Do you understand
                           that?

          The Defendant:   Yes.

          The Court:       So if you want the trier of fact to know something, the only way you
                           can do that is by testifying. If you testify, then you will be subject to
                           cross examination and the State, if it wishes can put on what they
                           call rebuttal evidence to show that what you said was either incorrect
                           or what you said should not be given any weight by the jury. Do you
                           understand that sir?

          The Defendant:   Yes.

          The Court:       Do you still wish not to testify, is that correct?

          The Defendant:   Correct.

          The Court:       Okay.

   Id. at 748:15–51:07.
                                             64
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 65 of 70




          Notably absent from trial counsel’s recapitulation of his private discussion with German is

   any hint of the threat German now says counsel dropped on him. It would be one thing if counsel

   had made this proffer to the court without any input from German. But, as the transcript makes

   clear, German—who never suggested that counsel had made any such threat at the time—agreed

   unequivocally with the substance of counsel’s summary. And when the court asked him whether

   he had decided not to testify, he answered “Yes.” Indeed, he agreed with counsel that, “without

   question, this is the correct decision.”

          In these circumstances, the Court need not conduct an evidentiary hearing to determine

   whether (and to what extent) German’s lawyer threatened him. 22 See United States v. Jerchower,

   486 F. App’x 68, 70 (11th Cir. 2012) (“A district court’s refusal to hold an evidentiary hearing is

   not an abuse of discretion where the court conducted an extensive plea colloquy.”); see also United

   States v. Kovasznay, 675 F. App’x 900, 902–03 (11th Cir. 2017) (“[T]he court did not abuse its

   discretion in refusing to hold an evidentiary hearing because, as noted above, it conducted a

   systematic and exhaustive colloquy before accepting the plea.”). This principle—that a federal

   court need not hold an evidentiary hearing when the plea colloquy is clear—applies with equal

   force to right-to-testify colloquies because “solemn declarations in open court carry a strong

   presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). A habeas petitioner who

   hopes to redo a decision he made after a colloquy must thus overcome a “formidable barrier”



   22
      In any case, for the three other reasons discussed in this Section, any such evidentiary hearing
   would be futile. See Chavez, 647 F.2d at 1060 (“In deciding whether to grant an evidentiary
   hearing, a federal court must consider whether such a hearing could enable an applicant to prove
   the petition’s factual allegations, which, if true, would entitle the applicant to federal habeas
   relief.”).
                                                    65
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 66 of 70




   because “indiscriminate hearings in federal postconviction proceedings . . . would eliminate the

   chief virtues . . .of finality.” Winthrop-Redin v. United States, 767 F.3d 1210, 1216 (11th Cir.

   2014) (cleaned up). In this respect, it is worth remembering that, “more often than not, a prisoner

   has everything to gain and nothing to lose from filing a collateral attack.” Id. (citing Blackledge,

   431 U.S. at 71).

             The colloquy here is clear (if not altogether exhaustive) and strongly suggests that

   German’s lawyer never threatened him. In sum, German was advised in open court of his right to

   testify and voluntarily chose to waive it. He did so after being given multiple opportunities to

   discuss the matter with his lawyer—a discussion that, German agreed, involved not a threat of

   abandonment but an analysis of the pros and cons of testifying. Having fairly assessed the cons,

   German concurred that staying silent was “without question . . . the correct decision.” And this

   choice seems like the sensible one. After all, given his extensive criminal history 23—a history that

   his silence managed to keep hidden—his testimony (very likely) would not have gone well.

             Claim Nine, in sum, is likewise DISMISSED.

                E. Claim Thirteen: The Judgment of Acquittal

             In his Thirteenth Claim, German contends that the trial court erred by denying his motion

   for acquittal. See Pet. at 27. German raised this claim in his direct appeal, in which (again) the

   Fourth DCA affirmed his conviction and sentence. See Direct Appeal Opening Brief [ECF No. 12-

   1] at 73, 105.




   23
        Not to mention his refusal (even now) to reveal what he might have said.
                                                     66
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 67 of 70




           The Report recommended denying this Claim because arguments about the sufficiency of

   the State’s evidence are generally not cognizable in a federal habeas proceeding. See Report at 35–

   36. German objects and suggests that this Court “certainly has authority to weigh and consider the

   Constitutional sufficiency of evidence in a state criminal trial.” Obj. at 8. German is partly right.

   While this Court may not weigh—or (re)weigh—the State’s evidence, “the relevant question is

   whether, after viewing the evidence in the light most favorable to the prosecution, any rational

   trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”

   Jackson v. Virginia, 443 U.S. 307, 319 (1979). Under this standard, the State’s evidence was more

   than sufficient.

           German was convicted of second-degree murder with a firearm and armed robbery. Verdict

   Forms [ECF No. 12-1] at 21–23. Under Florida law, the elements of second-degree murder with a

   firearm are: “One, [the victim] is dead. Two, the death was caused by the criminal act or agency

   of [the defendant(s)]. Three, there was an unlawful killing of [the victim] by an act imminently

   dangerous to another and evincing a depraved mind without regard for human life.” Transcript at

   776. Finally, the jury must find that “[the defendant] committed murder in the second degree and

   also find that during the commission of the crime he was in the actual possession of a firearm.” Id.

   at 776–77.

           And the elements of armed robbery are: “One, [the Defendant] took the money from the

   person or custody of [the victim]. Two, force, violence, assault or by putting in fear was used in

   the course of the taking. Three, the property taken was of some value. Four, the taking was with

   the intent to permanently deprive [the victim] of his right to the property or any benefit from it or


                                                    67
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 68 of 70




   appropriate the property of [the victim] to his own use or the use of any person not entitled to it.”

   Id. at 779.

           At trial, the victim’s neighbors testified that, in his dying declarations, the victim had

   identified two black males and a redheaded white female as the people who had robbed him. See

   Transcript at 215. And Detective Murray testified that German confessed to the following facts:

   German and his co-defendants—a black male and a redheaded white female—had surveilled the

   victim’s apartment in anticipation of robbing him, id. at 530; German had a gun, which he intended

   to use during the robbery, id. at 531; German and his co-defendants approached the victim’s door

   with the intention of robbing him, id. at 532; German pointed his gun at the victim while one of

   his co-defendants searched the apartment for drugs and money, id. at 535; German and his co-

   defendants, in fact, stole some of the victim’s property, including “between two and three hundred

   dollars,” id. at 536; and, when the victim tried to overpower German, his co-defendant took the

   gun and shot the victim in the stomach, id. at 537. The victim, it was undisputed, died from that

   gunshot. Id. at 261 (“Mr. Loe: Doctor, based on the elevation [sic] that you did, were you able to

   determine what the cause of death was for Mr. Cullman? Dr. Michael Bell [the Medical Examiner]:

   A gunshot wound to the abdomen.”).

           “[V]iewing the evidence in the light most favorable to the prosecution,” a rational trier of

   fact could have found, as this jury did, that German committed the crimes of armed robbery and

   second-degree murder with a gun. This is true even though German did not actually shoot the

   victim because, as we have discussed, “[o]ne who participates with another in a common criminal

   scheme is guilty of all crimes committed in furtherance of that scheme regardless of whether he or

   she physically participates in that crime.” Jacobs, 396 So.2d at 717.
                                                    68
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 69 of 70




           German’s Claim Thirteen, then, must be DISMISSED.

          III.    Evidentiary Hearing

          German does not challenge the Report’s conclusion that his Petition does not merit an

   evidentiary hearing. And, because none of German’s claims requires further factual development,

   the Report’s determination is not clearly erroneous. See Chavez, 647 F.2d at 1060 (“In deciding

   whether to grant an evidentiary hearing, a federal court must consider whether such a hearing could

   enable an applicant to prove the petition’s factual allegations, which, if true, would entitle the

   applicant to federal habeas relief.”). German’s request for an evidentiary hearing is therefore

   DENIED.

          IV.     Certificate of Appealability

          German likewise does not object to the Report’s suggestion that his request for a certificate

   of appealability should be denied. A certificate of appealability should issue only when the

   petitioner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

   2253(c)(2). But where, as here, the district court has rejected the petitioner’s claims on the merits,

   “the petitioner must demonstrate that reasonable jurists would find the district court’s assessment

   of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). By

   contrast, when a district court has rejected a claim on procedural grounds, the petitioner must show

   that “jurists of reason would find it debatable whether the petition states a valid claim of the denial

   of a constitutional right and that jurists of reason would find it debatable whether the district court

   was correct in its procedural ruling.” Id.




                                                     69
Case 0:17-cv-62010-RKA Document 21 Entered on FLSD Docket 08/28/2020 Page 70 of 70




          The Report’s recommendation is not clearly erroneous. Indeed, as we have seen, German

   has defaulted on many, if not most, of his claims—and there can be little debate about the merits

   of his remaining assertions. His request for a certificate of appealability is thus DENIED.

                                                  ***

          Accordingly, the Court hereby ORDERS and ADJUDGES as follows

              1. German’s Petition [ECF No. 1] is DENIED.

              2. German’s request for a certificate of appealability is DENIED.

              3. German’s request for an evidentiary hearing is DENIED.

              4. The R&R [ECF No. 19] is ADOPTED except as to Claim Five. Having

                  determined that Claim Five was exhausted, the R&R denied that Claim on its

                  merits. But this Court has DENIED Claim Five as unexhausted and procedurally

                  defaulted.

              5. The Clerk of Court shall CLOSE this case.

              6. All other pending motions are DENIED as moot.

              7. All pending deadlines and hearings are TERMINATED.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 27th day of August 2020.




                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE

   cc:    counsel of record




                                                   70
